Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 1 of 104 PageID #: 2090




  THE ROSEN LAW FIRM, P.A.
  Phillip Kim                                     LABATON SUCHAROW LLP
  Laurence M. Rosen, Esq.                         James W. Johnson
  Jing Chen                                       Michael H. Rogers
  Daniel Tyre-Karp                                David J. Schwartz
  275 Madison Ave., 40th Floor                    James T. Christie
  New York, New York 10016                        140 Broadway
  Telephone: (212) 686-1060                       New York, New York 10005
  Fax: (212) 202-3827                             Telephone: (212) 907-0700
  Email: pkim@rosenlegal.com                      Fax: (212) 818-0477
          lrosen@rosenlegal.com                   Email: jjohnson@labaton.com
          jchen@rosenlegal.com                           mrogers@labaton.com
          dtyrekarp@rosenlegal.com                       dschwartz@labaton.com
                                                         jchristie@labaton.com
  Co-Lead Counsel for Lead Plaintiffs


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


    JEAN LEE, Individually and On Behalf of All
    Others Similarly Situated,

           Plaintiff,                             Case No. 1:20-cv-01830-LDH-SJB

           v.                                     CONSOLIDATED CLASS ACTION
                                                  COMPLAINT FOR VIOLATION OF THE
    iQIYI, INC., YU GONG, XIAODONG WANG,          FEDERAL SECURITIES LAWS
    BAIDU, INC., ROBIN YANHONG LI, QI LU,
    HERMAN YU, XUYANG REN, VICTOR                 JURY TRIAL DEMANDED
    ZHIXIANG LIANG, CHUAN WANG,
    GISELLE MANON, GOLDMAN SACHS
    (ASIA) LLC, CREDIT SUISSE SECURITIES          CLASS ACTION
    (USA) LLC, MERRILL LYNCH, PIERCE,
    FENNER & SMITH, INCORPORATED,
    CHINA RENAISSANCE SECURITIES
    (HONG KONG) LIMITED, CITIGROUP
    GLOBAL MARKETS INC., and UBS
    SECURITIES LLC,

           Defendants.
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 2 of 104 PageID #: 2091




                                                         TABLE OF CONTENTS

    I.            VIOLATIONS OF SECTIONS 10(b) AND 20(a) OF THE EXCHANGE ACT ............ 2

    II.           NATURE OF THE EXCHANGE ACT VIOLATIONS.................................................. 2

         A. iQIYI Misled Investors Throughout the Class Period ........................................................ 3

         B. Wolfpack Report and iQIYI’s Downfall............................................................................. 4

    III.          JURISDICTION AND VENUE ...................................................................................... 5

    IV.           PARTIES .......................................................................................................................... 6

         A. Plaintiffs .............................................................................................................................. 6

         B. Defendants .......................................................................................................................... 6

             1.      Corporate Defendant ..................................................................................................... 6

             2.      Individual Defendants ................................................................................................... 6

    V.            SUBSTANTIVE ALLEGATIONS .................................................................................. 7

         A. iQIYI Touted Itself as the Netflix of China While Raising $2 Billion From U.S. Investors
            in an IPO ............................................................................................................................. 7

             1.      iQIYI’s Online Streaming Service Business................................................................. 7

             2.      iQIYI was a Complex and Opaque Organization ......................................................... 8

             3.      iQIYI Raised Over $2 Billion From U.S. Investors in its IPO ................................... 10

             4.      iQIYI’s Active User and Deferred Revenue Figures Were Crucial to the Company’s
                     Success ........................................................................................................................ 10

             5.      iQIYI Issued Overstated Average Mobile Daily Active User Metrics Misleading
                     Investors About the Company’s Success .................................................................... 12

             6.      Exchange Act Defendants Materially Misstated iQIYI’s Membership Services
                     Revenue....................................................................................................................... 15

             7.      iQIYI’s PRC-based Credit Reports Derived from SAIC filings in China Further Belie
                     the Deferred Revenue Reported to Investors .............................................................. 20




                                                                             i
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 3 of 104 PageID #: 2092




           8.     Exchange Act Defendants Misstated the Purchase Price and Improperly Recorded
                  Deferred Revenues and Revenues in Connection with its Investment in Xin’ai Sports
                  Joint Venture ............................................................................................................... 21

      B. The Truth Behind iQIYI’s True Financial Performance Begins to Emerge ..................... 29

           1.     April 7, 2020 – Short Seller Report Began Revealing the True Nature of iQIYI’s
                  Financial and Operating Metrics ................................................................................. 29

           2.     Exchange Act Defendants Continued to Reassure Investors that Their Reported
                  Financial Figures Were Accurate................................................................................ 30

           3. August 13, 2020 – Exchange Act Defendants Disclose SEC and NASDAQ Investigations
               .................................................................................................................................... 31

      C. Exchange Act Defendants Violated Applicable Accounting Principles ........................... 32

           SAIC Filings Are Reliable ................................................................................................. 34

    VI.         EXCHANGE ACT DEFENDANTS’ FALSE AND MISLEADING STATEMENTS. 38

      A. Exchange Act Defendants Misrepresented iQIYI’s Daily Active Users .......................... 38

      B. Exchange Act Defendants Misrepresented iQIYI’s Deferred Revenue ........................... 40

      C. Exchange Act Defendants Misled Investors about Their Equity Interest in Xin’ai Sports
         ........................................................................................................................................... 42

      D. Exchange Act Defendants Misled Investors by Reassuring Investors that the Wolfpack
         Report Lacked Merit ......................................................................................................... 44

    VII.        LOSS CAUSATION ...................................................................................................... 45

      A. April 7, 2020 – First Partial Disclosure ............................................................................ 46

      B. August 13, 2020 – Final Partial Disclosure ...................................................................... 48

    VIII. ADDITIONAL INDICIA OF SCIENTER .................................................................... 51

      A. iQIYI’s User Numbers and Revenue Figures Were Critical to Its Core Operations ........ 51

      B. Exchange Act Defendants Waiting Months to Tell Investors about the SEC and
         NASDAQ Investigations Supports a Strong Inference of Scienter .................................. 55

      C. Defendants’ Financial Motivation to Inflate iQIYI’s User Numbers and Deferred
         Revenue Supports a Strong Inference of Scienter ............................................................ 56

                                                                          ii
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 4 of 104 PageID #: 2093




      D. Defendants Gong and Wang’s SOX Certifications Support a Strong Inference of Scienter
         ........................................................................................................................................... 56

    IX.         CONTROL PERSON ALLEGATIONS ........................................................................ 58

    X.          CLASS ACTION ALLEGATIONS .............................................................................. 59

    XI.         APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD-ON-THE-
                MARKET DOCTRINE ................................................................................................. 61

    XII.        NO SAFE HARBOR ...................................................................................................... 63

    XIII. EXCHANGE ACT CAUSES OF ACTION .................................................................. 64

      COUNT I ................................................................................................................................ 64

           Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Against iQIYI and the
               Individual Defendants ................................................................................................. 64

      COUNT II ............................................................................................................................... 67

           Violation of Section 20(a) of the Exchange Act Against the Individual Defendants ........ 67

      PRAYER FOR RELIEF ......................................................................................................... 68


                                                                        ***


    XIV. VIOLATIONS OF SECTIONS 11 AND 15 OF THE SECURITIES ACT .................. 69

      A. Factual Background .......................................................................................................... 69

           1.     iQIYI Touted Itself as the Netflix of China While Raising $2 Billion From U.S.
                  Investors in an IPO...................................................................................................... 69

           2.     iQIYI was a Complex and Opaque Organization ....................................................... 70

           3.     iQIYI Raised Over $2 Billion From U.S. Investors in a Massive IPO ....................... 72

           4.     iQIYI’s Active User and Deferred Revenue Figures Were Crucial to the Company’s
                  Success ........................................................................................................................ 72

           5.     iQIYI’s Offering Documents Contained Overstated Average Daily Active User
                  Metrics, Which Misled Investors about the Company’s Subscription Revenues ....... 74


                                                                          iii
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 5 of 104 PageID #: 2094




          6.     iQIYI’s Credit Reports Filed in China Further Belie the Revenue Reported to Investors
                  .................................................................................................................................... 76

      B. Applicable PRC Accounting Principles and SAIC Filings ............................................... 77

          SAIC Filings Are Reliable ................................................................................................. 78

      C. Description of the March 29, 2018 Public Offering ......................................................... 82

    XV.        JURISDICTION ............................................................................................................. 83

    XVI. THE SECURITIES ACT PARTIES .............................................................................. 83

      A. Plaintiffs ............................................................................................................................ 83

      B. Defendants ........................................................................................................................ 84

          1.     Corporate Defendant ................................................................................................... 84

          2.     Individual Defendants ................................................................................................. 84

          3.     Director Defendants .................................................................................................... 85

          4.     Baidu, Inc. ................................................................................................................... 86

          5.     Underwriter Defendants .............................................................................................. 87

    XVII. THE MATERIALLY FALSE AND MISLEADING STATEMENTS IN THE
          OFFERING DOCUMENTS .......................................................................................... 90

      A. iQIYI’s Offering Documents Contained False or Misleading Statements about User
         Numbers ............................................................................................................................ 90

      B. iQIYI’s Offering Documents Contained False or Misleading Deferred Revenue Figures91

    XVIII. CLASS ALLEGATIONS ............................................................................................... 93

    XIX. CAUSES OF ACTION .................................................................................................. 95

      COUNT III .............................................................................................................................. 95

          Violations of Section 11 of the Securities Act Against All Securities Act Defendants....... 95

      COUNT IV.............................................................................................................................. 96




                                                                          iv
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 6 of 104 PageID #: 2095




          Violations of Section 15 of the Securities Act Against Baidu and the Individual Defendants
               .................................................................................................................................... 96

     PRAYER FOR RELIEF ......................................................................................................... 97

    XX.       DEMAND FOR TRIAL BY JURY ............................................................................... 97




                                                                          v
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 7 of 104 PageID #: 2096




         Court Appointed Lead Plaintiffs Robert J. Gereige, M.D. and Ronald L. Hershberger

  (collectively, “Plaintiffs”), bring this action under Section 10(b) and 20(a) of the Exchange Act of

  1934 (the “Exchange Act Claims”) and separately under Sections 11 and 15 of the Securities Act

  of 1933 (the “Securities Act Claims”) against iQIYI, Inc. (iQIYI or the “Company”); Baidu, Inc.

  (“Baidu”), iQIYI’s parent Company controlling shareholder; several of iQIYI’s officers and

  directors; and the underwriters of iQIYI’s Initial Public Offering (“IPO”).

         As it pertains to the Exchange Act Claims, Plaintiffs bring the Consolidated Class Action

  Complaint against iQIYI and iQIYI’s Chief Executive Officer (“CEO”) Yu Gong (“Gong”), and

  Chief Financial Officer (“CFO”) Xiaodong Wang (“Wang”) (Defendants Gong and Wang are

  referred to herein as the “Individual Defendants”) (collectively the “Exchange Act Defendants”).

         As it pertains to the Securities Act Claims, Plaintiffs bring the Consolidated Class Action

  Complaint against Defendants: iQIYI, the Individual Defendants, Baidu, members of iQIYI’s

  board of directors Robin Yanhong Li (“Li”), Qi Lu, Herman Yu, Xuyang Ren, Victor Zhixiang

  Liang, Chuan Wang and Giselle Manon (the “Director Defendants”), and the underwriters of

  iQIYI’s IPO, Goldman Sachs (Asia) LLC (“Goldman Sachs”); Credit Suisse Securities (USA)

  LLC (“Credit Suisse”); Merrill Lynch, Pierce, Fenner & Smith, Incorporated (“Merrill Lynch”);

  China Renaissance Securities (Hong Kong) Limited (“China Renaissance”); Citigroup Global

  Markets Inc. (“Citigroup”) and UBS Securities LLC (“UBS”) (the “Underwriter Defendants” and

  collectively the “Securities Act Defendants”).

         Plaintiffs’ claims are brought upon personal knowledge as to their own acts, and upon

  information and belief as to all other matters, based upon, among other things, a review and

  analysis of: (1) reports and documents filed by iQIYI with the Securities and Exchange

  Commission (“SEC”); (2) reports issued by analysts covering or concerning iQIYI and its


                                                   1
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 8 of 104 PageID #: 2097




   business; (3) press releases, news articles, transcripts, videos, and other public statements issued

   by or about iQIYI, its business, and the Individual Defendants; (4) reports and documents filed by

   or about iQIYI in China with Chinese regulators and third parties; and (5) other publicly available

   information concerning iQIYI, its business, and the allegations contained herein. Plaintiffs believe

   that substantial additional evidentiary support exists for the allegations herein and will continue to

   be revealed after Plaintiffs have a reasonable opportunity for discovery.

 I.    VIOLATIONS OF SECTIONS 10(b) AND 20(a) OF THE EXCHANGE ACT

          The Exchange Act Claims set forth below in Counts I and II allege violations of Sections

   10(b) and (20(a) of the Securities and Exchange Act of 1934. Plaintiffs bring the Exchange Act

   Claims individually and on behalf of all persons and entities who, during the period from March

   29, 2018 through August 13, 2020, inclusive (the “Class Period”), purchased the publicly traded

   common stock of iQIYI on the NASDAQ stock exchange or on any U.S.-based trading platform

   during the Class Period and were damaged thereby (the “Exchange Act Class”). 1

II.    NATURE OF THE EXCHANGE ACT VIOLATIONS

          1.      The Exchange Act Claims arise from Exchange Act Defendants’ fraudulent

   attempts to garner and maintain investor excitement about its online entertainment streaming

   service by artificially inflating its viewership (and revenue) numbers and then attempting to cover

   it up with convoluted accounting tricks in connection with iQIYI’s initial public offering.




   1
     The following are excluded from the Exchange Act Class: (i) Defendants; (ii) members of the
   immediate family of any Defendant who is an individual; (iii) any person who was an officer or
   director of iQIYI during the Class Period; (iv) any firm, trust, corporation, or other entity in which
   any Defendant (or members of the immediate family of any Defendant) has or had a controlling
   interest; (v) iQIYI’s employee retirement and benefit plan(s) and their participants or beneficiaries,
   to the extent they made purchases through such plan(s); and (vi) the legal representatives, affiliates,
   heirs, successors-in-interest, or assigns of any such excluded person.
                                                     2
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 9 of 104 PageID #: 2098




         2.      On March 29, 2018 iQIYI held its much-anticipated initial public offering (“IPO”)

  of American Depository Shares (“ADSs”)—raising over $2 billion from U.S. investors based on

  the Company’s purportedly massive viewership numbers and the revenues it promised. As with all

  frauds, however, iQIYI could not keep its fraudulent inflation of viewership numbers concealed

  forever. Eventually, a global financial research and due diligence firm investigated iQIYI and

  uncovered the Company’s bogus viewership and revenue numbers and untangled the complex

  accounting manipulation iQIYI was passing on to investors.

         3.      On April 7, 2020 the financial research firm released a report detailing iQIYI’s

  fraudulent behavior, causing the Company’s share price to drop 4.3% over the course of two days.

  iQIYI vehemently denied the report’s accuracy, issuing a press release the very same day denying

  the allegations in the report. However, investors would eventually learn the true extent of the

  seriousness of Exchange Act Defendants’ wrong doing on August 13, 2020 when Exchange Act

  Defendants finally disclosed what they had known for approximately four months—that the SEC

  and NASDAQ initiated investigations into iQIYI based on the allegations contained in the

  Wolfpack Report. As a result, iQIYI’s share price fell again by 11.4%, further damaging investors.

          A. iQIYI Misled Investors Throughout the Class Period

         4.      Throughout the Class Period, Exchange Act Defendants knowingly or recklessly

  misled investors about the Company’s key operating metrics. Specifically, Defendants repeatedly

  and materially misled investors by (i) overstating the number of iQIYI’s daily active users, (ii)

  overstating deferred revenue, (iii) overstating the amounts paid to acquire an equity interest in

  Xin’ai Sports; and (iv) improperly recording as deferred revenue and revenue the non-cash portion

  of the purchase price paid, in the form of content and services, iQIYI purportedly will and has




                                                  3
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 10 of 104 PageID #: 2099




   provided to Xin’ai Sports in exchange for its equity stake. These false and misleading statements

   artificially inflated the value of iQIYI’s securities.

           5.      On April 7, 2020, Wolfpack Research (“Wolfpack”), a global financial research

   and due diligence firm, published a report (the “Wolfpack Report”) alleging that iQIYI

   significantly inflated its customer base, its revenue, and other operating and performance

   measures. Wolfpack cited to financial statements iQIYI filed with the Chinese government, as well

   as other reliable Chinese sources to support its allegations that iQIYI misled investors.

            B. Wolfpack Report and iQIYI’s Downfall

           6.      Publication of the Wolfpack Report at 10:35 A.M. on April 7, 2020 caused iQIYI’s

   share price to immediately fall $2.75 per share to $14.51 at 10:45 A.M. iQIYI’s share price closed

   at $16.51 per share at the end of the next trading day on April 8, 2020, a 4.3% decline. CNBC

   reported that “[s]hares of iQiyi briefly plunged 13% to session lows Tuesday after the report,

   though the stock ended the day up 3% during a volatile session for U.S. stocks, more broadly.

   Shares fell more than 3% in extended trading.”

           7.      On August 13, 2020, after the market closed, iQIYI issued a press release disclosing

   that the “SEC’s Division of Enforcement is seeking the production of certain financial and

   operating records dating from January 1, 2018, as well as documents related to certain acquisitions

   and investments that were identified in a report issued by short-seller firm Wolfpack Research in

   April 2020.” iQIYI issued the press release on its website at 4:30 P.M., causing the price of iQIYI

   shares to drop $4.25 by 4:32 P.M. to a low of $17.50 per share.

           8.      On August 14, 2020, iQIYI further disclosed on an investor call that NASDAQ had

   also launched an inquiry into the Wolfpack allegations. Following these disclosures, iQIYI’s ADS

   price fell $2.49 per share, or 11.4%, to close at $19.26 on August 14.


                                                      4
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 11 of 104 PageID #: 2100




                9.    CNBC reported that “[s]hares of Chinese streaming service iQiyi plunged in after-

       hours trading in the U.S. after it announced the Securities and Exchange Commission (SEC) has

       launched a probe into [iQIYI]” and noted that “[t]he SEC probe into iQiyi comes amid rising

       scrutiny on U.S.-listed Chinese companies following the Luckin Coffee scandal earlier this year.”

                10.   Exchange Act Defendants’ fraudulent misstatements and omissions artificially

       inflated the price of iQIYI’s securities, and Plaintiffs and other Class members were significantly

       damaged upon the corrective disclosures and the materialization of the risks concealed by iQIYI’s

       fraud.

III.       JURISDICTION AND VENUE

                11.   The claims alleged herein arise under and pursuant to Sections 10(b) and 20(a) of

       the Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the

       SEC (17 C.F.R. §240.10b-5).

                12.   This Court has jurisdiction over the subject matter of this action pursuant to 28

       U.S.C. §1331 and §27 of the Exchange Act (15 U.S.C. §78aa).

                13.   Venue is proper in this District pursuant to §27 of the Exchange Act (15 U.S.C.

       §78aa(c)) and 28 U.S.C. §1391(b) as the alleged misstatements entered and subsequent damages

       took place within this Judicial District.

                14.   In connection with the acts, conduct and other wrongs alleged in this complaint,

       Exchange Act Defendants, directly or indirectly, used the means and instrumentalities of interstate

       commerce, including but not limited to, the United States mails, interstate telephone

       communications and the facilities of a national securities exchange. Exchange Act Defendants

       disseminated the statements alleged to be false and misleading herein into this District, and

       Exchange Act Defendants solicited purchasers of iQIYI securities in this District.


                                                       5
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 12 of 104 PageID #: 2101




IV.         PARTIES

                A. Plaintiffs

               15.     Lead Plaintiffs, as set forth in their respective Certifications previously filed with

      the Court and incorporated herein, purchased the Company’s securities during the Class Period

      pursuant and traceable to the Registration Statement and suffered damages as a result of the federal

      securities law violations alleged herein.2

                B. Defendants

                      1. Corporate Defendant

               16.     Defendant iQIYI, “the Netflix of China,” purports to be an innovative market-

      leading online entertainment service in China. iQIYI is incorporated in the Cayman Islands, and

      maintains its principal executive offices in Beijing, China. iQIYI ADSs are listed on NASDAQ

      under the ticker symbol “IQ.” The Company’s agent for service in the United States, as stated in

      the Registration Statement, is Law Debenture Corporate Services Inc., 801 2nd Avenue, Suite 403,

      New York, NY 10017. iQIYI is a subsidiary of Baidu Holdings Limited.

               17.     iQIYI, together with its subsidiaries, provides online entertainment services under

      the iQIYI brand in China. iQIYI’s digital platform provides a collection of internet video content,

      including professionally produced content licensed from content providers and self-produced

      content. The Company also provides membership, content distribution, online advertising, live

      broadcasting, online gaming and literature, e-commerce, and talent agency services.

                      2. Individual Defendants

               18.    Defendant Yu Gong (“Gong”) is and was at all pertinent times the Company’s Chief

      Executive Officer (“CEO”), Principal Executive Officer, and a Director.


      2
          See ECF No. 25-3.

                                                         6
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 13 of 104 PageID #: 2102




          19.     Defendant Xiaodong Wang (“Wang”) is and was at all pertinent the Company’s

   Chief Financial Officer (“CFO”), and Principal Financial and Accounting Officer. Wang has

   served as the Company’s CFO since 2013 and is in charge of its finance and legal functions. Prior

   to officially joining iQIYI in 2017, Wang served as vice president of Baidu for financial planning

   and analysis, responsible for treasury, budgeting and related analysis between 2009 and 2016.

   Between 2013 and 2016, Wang served in iQIYI on a secondment basis while still employed by

   Baidu. From 2003 to 2009, Wang served as senior manager of General Motors in Shanghai,

   responsible for budgeting, cost control, pricing and other related functions. From 1998 to 2000,

   Wang served in Dupont China as financial specialist responsible for Dupont trading. Wang holds

   a bachelor’s degree in economics from Tsinghua University and a master’s degree in accounting

   and finance from The London School of Economics and Political Science.

          20.     Defendants Gong and Wang are referred to herein as the “Individual Defendants.”

   The Individual Defendants each signed the Registration Statement, solicited the investing public

   to purchase securities issued pursuant thereto, hired and assisted the underwriters, planned and

   contributed to the IPO and Registration Statement, and attended road shows and other promotions

   to meet with and present favorable information to potential iQIYI investors, all motivated by their

   own and the Company’s financial interests.

 V.    SUBSTANTIVE ALLEGATIONS3

           A. iQIYI Touted Itself as the Netflix of China While Raising $2 Billion From U.S.
              Investors in an IPO

                  1. iQIYI’s Online Streaming Service Business




   3
    Unless otherwise noted, all references to iQIYI’s business and operations refer to events that
   occurred during the Class Period as defined herein.
                                                   7
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 14 of 104 PageID #: 2103




          21.     Launched in 2010, iQIYI is a Beijing, China-based online streaming entertainment

   provider. iQIYI’s online video platform features original content produced by iQIYI, as well as a

   library of other professionally-produced content, and user-generated content. According to iQIYI’s

   2018 annual report, filed with the SEC on Form 20-F, iQIYI touted itself to investors as the

   “leading internet video streaming service in China.” Hailed as the Netflix of China, iQIYI

   marketed itself to U.S. investors as the top online streaming entertainment providers in Asia—a

   market with billions of potential subscribing customers. “Through [iQIYI’s] curated premium

   content, [the Company] attracts[s] a massive user base with tremendous user engagement, and

   generate[s] significant monetization opportunities.”

          22.     Like Netflix, iQIYI’s customers primarily access the Company’s entertainment

   offerings content through a monthly or annual subscription which allows them to view the

   Company’s entertainment programs. The Company represented in SEC filings that the majority of

   its daily active users were subscribing members “and, to a lesser extent, users who gain access to

   [iQIYI’s] premium content library through paid video on-demand service.” iQIYI generates

   advertising revenue through various methods, such as commercials that run prior to streaming,

   pop-up advertisements, and product placement in videos.

          23.     Critically, iQIYI’s two primary sources of revenue--membership subscriptions and

   advertising—are both dependent on, and a function of, the number of customers subscribing to

   iQIYI’s service and viewing its programs. Thus, it is vital to iQIYI to maintain and grow a large

   and active user base to generate revenue.

                  2. iQIYI was a Complex and Opaque Organization

          24.     Prior to and during the Class Period it was extremely difficult for investors to

   understand iQIYI’s corporate structure and accounting methods. iQIYI operates through a



                                                   8
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 15 of 104 PageID #: 2104




   complex web of on-shore and off-shore companies which results in inherently unclear accounting

   structure. The following diagram sets forth the Company’s organizational structure.




          25.     Complicating matters further, while iQIYI purportedly operates under U.S.

   Generally Accepted Accounting Principles (GAAP) and the U.S. Public Company Accounting

   Oversight Board (PCAOB), the Company acknowledges that its “annual report is prepared by

   an auditor who is not inspected by the Public Company Accounting Oversight Board.”

   Gaining 100% transparency into iQIYI’s, membership numbers, financial information and

   accounting for such financial information is difficult and, in some cases, not possible.




                                                    9
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 16 of 104 PageID #: 2105




          26.     Further, much of the third-party research related to iQIYI’s operations such as

   mobile advertising data, financial research and governmental filings were not easily accessible

   because of limitations imposed by the Chinese government and language barriers. Accordingly,

   many U.S. investors were forced to rely almost entirely on the substantive representations and

   financial data contained in the Company’s SEC filings.

                  3. iQIYI Raised Over $2 Billion From U.S. Investors in its IPO

          27.     On February 27, 2018, iQIYI filed a registration statement on Form F-1 with the

   SEC in connection with the Company’s IPO. After several amendments, the SEC declared the

   registration statement effective on March 28, 2018.4 On March 29, 2018, iQIYI conducted its IPO

   pursuant to the Offering Documents and issued 125 million American Depository Shares

   (“ADSs”) to the public at the Offering price of $18.00 per share. As a result of the Offering, iQIYI

   received approximately $2,182,500,000 in proceeds upon the IPO’s completion, after underwriting

   discounts and commission.

          28.     Following the IPO, iQIYI shares traded on the NASDAQ market, a major United

   States securities exchange. However, along with being listed on a major U.S. exchange came

   heightened regulatory requirements as well as the requirements of the federal securities laws. As

   part of those requirements, iQIYI was required to file accurate, audited, GAAP compliant financial

   statements with the SEC.

                  4. iQIYI’s Active User and Deferred Revenue Figures Were Crucial to the
                     Company’s Success




   4
     On March 29, 2018, iQIYI filed a prospectus on Form 424B4 with the SEC in connection with
   the IPO (“Prospectus”), which incorporated and formed part of the Registration Statement. The
   Registration Statement and Prospectus are together referred to herein as the “Offering
   Documents”.

                                                   10
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 17 of 104 PageID #: 2106




           29.     Despite the heightened requirements that came with raising $2 billion of capital in

   the U.S., iQIYI issued Offering Documents that contained significantly inflated viewership and

   revenue numbers to make it appear as though the Company had significantly more active users

   than it actually did.

           30.     Critically, active users is one of the most important metrics investors look to when

   investing in a media company like iQIYI because it generates a majority (over 75%) of its revenue

   through a combination of selling subscriptions to its online streaming service and by selling

   advertisements on its platform. Both revenue streams depend almost entirely on the number of

   users subscribing to and watching the Company’s programs.

           31.     The most accurate way for investors to assess iQIYI’s overall viewership numbers

   (and the revenues it generated therefrom) was by looking to the number of daily active users

   (“DAU”) that were using iQIYI’s platform. Indeed, all major online media and social media

   platforms, including YouTube, TikTok and Facebook, use DAU as a critical user metric.

           32.      Indeed, iQIYI’s registration statement and annual reports claimed iQIYI was the

   largest internet video streaming service in China for both mobile apps and PCs in terms of average

   DAUs and total user time spent on the platform. In its SEC filings, iQIYI defined mobile DAUs

   on its platform as the number of unique mobile devices that had accessed the iQIYI platform

   through its mobile app at least once during a day. iQIYI’s SEC filings stated that a “massive and

   highly engaged user base,” which includes DAUs, was one of iQIYI’s key competitive strengths

   and that the Company’s success “was primarily attributable” to those key competitive strengths.

           33.     The other key metric for assessing iQIYI’s success was its membership services

   revenue. Membership services revenue was primarily the revenue the Company generated from

   membership subscriptions. And because service subscriptions (such as annual and monthly


                                                    11
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 18 of 104 PageID #: 2107




   subscriptions) are generally for future services that are to be performed by iQIYI, GAAP requires

   iQIYI to record subscription payments as deferred revenue that is recognized ratably over the term

   of the subscription. For example, in iQIYI’s case, its primary source of deferred revenue is the

   purchase of customer memberships, which range from one month to twelve months. When iQIYI

   sells a subscription the Company records the sale as deferred revenue because iQIYI has not yet

   provided twelve months of online streaming services. As iQIYI delivers its streaming services to

   its members each month, the Company recognizes that ratable portion of deferred revenue as

   earned revenue.

          34.      Accordingly, daily active user metrics and deferred revenue were crucial metrics to

   investors and served as the two leading indicators for the growth and success of iQIYI’s

   membership services and advertising revenues—the two revenue streams that accounted for over

   75% of iQIYI’s overall revenues.

                   5. iQIYI Issued Overstated Average Mobile Daily Active User Metrics
                      Misleading Investors About the Company’s Success

          35.        Throughout the Class Period, iQIYI issued inflated DAU numbers to investors.

   Specifically, in the Offering Documents, and in the Company’s 2018 and 2019 annual reports,

   iQIYI issued historical mobile DAU data that was materially inflated.

          36.        In the Offering Documents, iQIYI falsely stated that its average mobile DAUs at

   the end of the year in 2015, 2016 and 2017 were 88.3 million, 125.4 million and 126 million

   respectively.

          Membership services. Our membership services revenue increased by 277.5% from
          RMB996.7 million in 2015 to RMB3,762.2 million in 2016, primarily driven by
          the increase in the number of subscribing members, which in turn results from the
          expansion of our user base and user engagement. The number of subscribing
          members increased by 182.7% from 10.7 million as of December 31, 2015 to
          30.2 million as of December 31, 2016. Excluding individuals with trial
          memberships, the number of subscribing members increased by 180.4% from 10.7
          million as of December 31, 2015 to 30.0 million as of December 31, 2016. Between
                                                   12
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 19 of 104 PageID #: 2108




          the fourth quarters of 2015 and 2016, our average mobile DAUs increased by
          42.0% from 88.3 million to 125.4 million, and our average mobile MAUs increased
          by 10.9% from 365.5 million to 405.4 million. Daily average total user time spent
          on our iQIYI platform increased by 52.5% from 169.9 million hours in 2015 to
          259.1 million hours in 2016.


          ***

          Membership services. Our membership services revenue increased by 73.7% from
          RMB3,762.2 million in 2016 to RMB6,536.0 million (US$1,004.6 million) in
          2017, primarily driven by the increase in the number of subscribing members,
          which in turn results from the expansion of our user base and user engagement. The
          number of subscribing members increased by 68.4% from 30.2 million as of
          December 31, 2016 to 50.8 million as of December 31, 2017. “Subscribing
          members” refers to the individuals who purchased our monthly, quarterly or annual
          membership packages, including individuals with trial membership, and excluding
          individuals who used paid video on-demand service. The number of individuals
          with trial memberships has consistently accounted for less than 5% of the total
          number of subscribing members. Excluding individuals with trial memberships, the
          number of subscribing members increased by 66.8% from 30.0 million as of
          December 31, 2016 to 50.0 million as of December 31, 2017. Between the fourth
          quarters of 2016 and 2017, our average mobile DAUs increased by 0.5% from
          125.4 million to 126.0 million, and our average mobile MAUs increased by 3.9%
          from 405.4 million to 421.3 million. Daily average total user time spent on our
          iQIYI platform increased by 15.8% from 259.1 million hours in 2016 to 300.1
          million hours in 2017.

          37.     Likewise, in iQIYI’s 2018 annual report dated March 15, 2019 and filed with the

   SEC on Form-20F the Company stated: “For the year of 2018, our average mobile MAUs were

   454.5 million and our average mobile DAUs were 135.4 million.”

          38.     Finally, in iQIYI’s 2019 annual report dated March 12, 2020 and filed with the

   SEC on Form-20F the Company stated: “For the year of 2019, our average mobile MAUs were

   476.0 million and our average mobile DAUs were 139.9 million.”

          39.     However, as discussed below, iQIYI’s reported DAU numbers were materially

   false and misleading because they were significantly overstated.

          40.     According to Lead Plaintiffs’ in-depth research into data from two leading


                                                  13
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 20 of 104 PageID #: 2109




   industry research firms that cover China’s mobile internet market—QuestMobile Research

   Institute (“QuestMobile”) and Aurora Mobile Limited (“Aurora”)— the actual average mobile

   DAU’s were substantially lower than iQIYI reported to investors. Specifically, according to data

   from QuestMobile, the true average mobile DAUs for iQIYI for 2015, 2016, and 2017 were

   overstated by 50%, 33.4%, and 11.5%, respectively. Likewise, iQIYI overstated its DAUs for the

   full years 2018 and 2019 by 10.4% and 22.5%, respectively.


                          iQIYI’s Average Mobile Daily Active Users (in millions)
                             DAUs as             DAUs             Amount             Percentage
                            Disclosed by      According to      overstated vs.      overstated vs.
        Time Period            iQIYI          QuestMobile       QuestMobile         QuestMobile
       2015 Q4                        88.3             59.0                29.3             50.0%
       2016 Q4                       125.4             94.0                31.4             33.4%
       2017 Q4                       126.0            113.0                13.0             11.5%
       2018 (full year)              135.4            122.6                12.8             10.4%
       2019 (full year)              139.9            114.2                25.7             22.5%


             41.     Aurora’s data, as shown in the table below, corroborates QuestMobile’s data and

   further supports that iQIYI materially overstated its average mobile DAU figures:

                                                   iQIYI’s Average Mobile
                                  Month
                                                  DAUs According to Aurora
                           December 2017                           86.1 million5
                           March 2018                               87.6 million
                           June 2018                                86.3 million
                           September 2018                          85.6 million6
                           December 2018                            82.0 million
                           March 2019                              87.5 million7




   5
     http://www.199it.com/archives/711971.html, last viewed December 11, 2020.
   6
     http://www.199it.com/archives/789526.html, last viewed December 11, 2020.
   7
     http://www.199it.com/archives/872190.html, last viewed December 11, 2020.
                                                    14
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 21 of 104 PageID #: 2110




          42.        According to Aurora’s data, between December 2017 and March 2019, iQIYI

   never had more than 90 million mobile DAU despite the Company reporting 126 million mobile

   DAU for the fourth quarter of 2017 and 135.4 million mobile DAU for 2018.

                   6. Exchange Act Defendants Materially Misstated iQIYI’s Membership
                      Services Revenue

          43.       As explained in the Registration Statement, iQIYI’s deferred revenue is generated

   from two sources. The primary source is the purchase of customer memberships that range from

   one month to twelve months. The receipt of membership fees is initially recorded as deferred

   revenue and revenue is recognized ratably over the membership period as services are rendered.

   The Company explained its accounting policy for Membership Services in its 2018 and 2019

   Annual Reports:

                Membership services

                The Group offers membership services to subscribing members with various privileges,
                which primarily including access to exclusive and ad-free streaming of premium
                content 1080P/4K high-definition video, Dolby Audio, and accelerated downloads and
                others. When the receipt of membership fees is for services to be delivered over a period
                of time, the receipt is initially recorded as deferred revenue and revenue is recognized
                ratably over the membership period as services are rendered. Membership services
                revenue also includes fees earned from on-demand content purchases made by
                members and the sale of the right to services such as other memberships, which the
                Group acquires and controls before they are transferred to subscribing members.8
                (Emphasis added)

          44.       A second, and much smaller source of deferred revenue is virtual currency sold by

   iQIYI’s live broadcasting division. Cash received from the sale of virtual currency sold but not yet

   consumed by the purchasers is recorded as “Customer advances and deferred revenue”.

          45.       Customer memberships is the largest portion of deferred revenue representing at



   8
    2018 20-F. Notes to the consolidated financial statement for the year ended December 31, 2018.
   Page F23.

                                                     15
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 22 of 104 PageID #: 2111




   least 80% of the total based on the relative revenue contributions of customer memberships and

   sales of virtual currency.

            46.      An analysis of the Company’s membership services revenue compared to its

   deferred revenues confirms that the Company materially misstated membership services

   subscription revenue during the Class Period.

            47.     The Company’s 2018 20-F describes the four sources of revenues: (1) membership

   services, (2) online advertising services, (3) content distribution, and (4) others, including live

   broadcasting and online games.9

            48.     Based on the Company’s filings with the SEC, over eight quarters, beginning with

   the quarter ended December 31, 2017, through the quarter ended September 30, 2019, membership

   services revenues combined with online advertising services revenues represented between

   approximately 75% to 86% of the Company’s total consolidated revenues with the balance

   comprised of content distribution and other revenues. During this period, membership services

   revenues as a percentage of total revenues grew from 40% to over 50%.

            49.     The Company attributed the growth in membership services revenues primarily to

   increases in the number of subscribing members.10 Membership revenues grew by 72% from 2017

   to 2018, in-line with the 72% growth in the number of subscribing members.11 At September 31,

   2019, the number of subscribing members had grown 31% over the prior twelve months, mirroring




   9
     A portion of live broadcasting revenues included sales of virtual currency. Virtual currency sold
   but not yet consumed by the purchasers was recorded as “Customer advances and deferred
   revenue.” 2018 Form 20-F, pages 65 and 66. Other revenues represented from approximately 8%
   to 16% of total revenues of which broadcasting revenues was a part.
   10
        2018 Form 20-F, page 72. 2019 Form 20-F, page 81.
   11
        2018 Form 20-F, page 72.

                                                   16
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 23 of 104 PageID #: 2112




   the reported growth in the membership services revenue over the same period.12

          50.     According to iQIYI’s 2019 annual report, amounts received for subscriptions were

   initially reported as deferred revenue, a balance sheet account, and then recognized in income

   ratably as member services revenue over the subscription period. Thus, the balance in deferred

   revenue would decrease as the amounts were recognized over the subscription period as

   membership services revenue. In a static environment without growth, revenues would remain

   constant while deferred revenue balances would remain the same or decline. However, in a high-

   growth environment, with paying memberships increasing, like that reported by iQIYI, declining

   deferred revenue balances on existing contracts would be replaced by and would grow from new,

   increasing numbers of subscriptions.

          51.     Accordingly, deferred revenues should track and be positively correlated with the

   increase in paying members and the corresponding increase in membership services revenue.

   Simply put, if paying members and membership services revenue increase, so should deferred

   revenue. And similarly, if deferred revenue decreases, membership services revenue and the

   number of paying members should decrease.

          52.     However, as it pertains to iQIYI’s performance during the Class Period, there was

   a material divergence between the two reported amounts. In particular, at times during the Class

   Period, iQIYI experienced increasing membership service revenue while at the same time

   experiencing decreasing deferred revenue. The inexplicable divergence in iQIYI’s increasing

   paying members and membership services revenues and its decreasing deferred revenue balances

   indicates that Exchange Act Defendants were overstating paying members and membership



   12
     September 30, 2019 Form 6-K, Exhibit 99.1, Announcement of Third Quarter 2019 Financial
   Results.

                                                 17
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 24 of 104 PageID #: 2113




   services revenue.




                       4.0                                                                                 120.0


                       3.5
                                                                                                           100.0

                       3.0




                                                                                                                   PAYING MEMBERS (MILLIONS)
                                                                                                           80.0
                       2.5
      MILLIONS (RMB)




                       2.0                                                                                 60.0


                       1.5
                                                                                                           40.0

                       1.0

                                                                                                           20.0
                       0.5                iQIYI Deferred Revenue vs.
                        -
                                          Membership Svcs. Revenue                                         -
                              4Q17      1Q18      2Q18     3Q18         4Q18     1Q19   2Q19     3Q19

                                     Membership Services          Deferred Revenues       Paying Members



                        53.     As discussed below and shown in the above table, the Company reported a

   significant increase in the number of subscribing members and membership services revenue over

   the period beginning with the quarter ended December 31, 2017, through the quarter ended

   September 30, 2019.

                        54.     Through the third quarter ended September 30, 2018, there was a close

   relationship between changes in the number of paying members, membership services revenues

   and deferred revenue balances. This correlation would be expected, based on the Company’s

   accounting policies, as the number of paying members and membership services revenues

   increased, the balances of deferred revenues also increased.


                                                                   18
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 25 of 104 PageID #: 2114




          55.      Inexplicably, during the fourth quarter ended December 31, 2018, and the first

   quarter ended March 31, 2019, the relationship between reported membership services revenue,

   the number of paying members, and deferred revenue balances changed dramatically. During these

   two quarterly accounting periods, while reported membership services revenues continued to grow

   steadily, deferred revenue balances declined significantly. With the reported number of paying

   members continuing to increase along with membership services revenue, a decline in deferred

   revenue balances was completely contrary to the structure of the Company’s subscription service

   and its accounting policies.

          56.      The only innocent explanation for such a change would be a sudden and dramatic

   shortening of the average length of subscription periods. For example, if the Company had

   suddenly switched from an average subscription period of six months to eight months down to an

   average subscription period of two to three months, the deferred revenue balances would have

   been amortized much more quickly and decline relative to membership services revenue.

   However, no information contained in the Company’s public filings indicates the occurrence of

   such an event. Indeed, the opposite is true. Between 3Q18 and 1Q19, iQIYI reported an increase

   of 16.1 million paying subscribers and an increase in the average subscription period from 6

   months to 8 months.

          57.      Beginning in the quarter ended June 30, 2019, immediately following the sudden

   divergence of membership services revenue and deferred revenue balances, the balance in deferred

   revenue began to increase again and directly correlate with increases in membership services

   revenue and paying members. This return to normalcy raises red flags regarding what occurred

   during the prior two quarters that suddenly and without explanation reversed itself in the following

   periods. The only plausible explanation is that Defendants overstated their membership services


                                                   19
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 26 of 104 PageID #: 2115




   revenue in one or more periods.

                  7. iQIYI’s PRC-based Credit Reports Derived from SAIC filings in China
                     Further Belie the Deferred Revenue Reported to Investors


          58.     Credit reports obtained by Plaintiffs based on SAIC filings by iQIYI’s VIEs show

   that the deferred revenue amounts the Company reported in the Registration Statement are

   inaccurate. In truth, iQIYI had much smaller amounts of deferred revenue from 2015 to 2017 as

   detailed in the table below.

                          iQIYI’s Deferred Revenue (RMB in thousands)
                                                                2015    2016                  2017
      Deferred Revenue as Reported in Registration Statement 339,880 796,703             1,633,649
      Deferred Revenue Reported for VIEs                      93,963 300,037               877,206
      Overstatement of Deferred Revenue                      245,917 496,666               756,443
      Percentage Overstatement of Deferred Revenue           261.7% 165.5%                  86.2%


          59.      Specifically, iQIYI’s deferred revenue for the years 2015, 2016, and 2017 were

   overstated by 261.7%, 165.5%, and 86.2%, respectively.

          60.      The deferred revenue reported in iQIYI’s credit reports are the correct amount of

   deferred revenue because the amounts reported in the credit reports are taken from the SAIC filings

   of IQIYI’s VIEs.

          61.      SAIC filings are the most accurate source of financial information for a PRC-

   based company because Chinese companies and their officers often operate beyond the reach of

   criminal and civil judgments and sanctions imposed by American courts but are subject to

   penalties imposed in China for filing false SAIC documents. Further, ASC 810 and iQIYI’s own

   accounting policies required the Company to consolidate its VIEs’ deferred revenue in its financial

   statements.




                                                   20
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 27 of 104 PageID #: 2116




                  8. Exchange Act Defendants Misstated the Purchase Price and Improperly
                     Recorded Deferred Revenues and Revenues in Connection with its
                     Investment in Xin’ai Sports Joint Venture

          62.      August 6, 2018, iQIYI issued a press release announcing the Company would

   partner with Super Sports Media, a subsidiary of DDMC Group, to set up a joint venture named

   Beijing Xin'ai Sport Media Technology Co., Ltd (“Xin’ai”). The press release stated that existing

   members of both Super Sports Media and the tennis-focused membership program on iQIYI would

   receive full membership status in the new app.

          63.      On October 31, 2018, as part of iQIYI’s earnings call for the third quarter of 2018,

   Defendant Yu stated that “the new joint venture will operate all sports-related content business,

   including the upgraded iQIYI Sports app, which brings together an extensive offering of sports

   content with smoother user experience.”

          64.      On August 20, 2019, as part of iQIYI’s earnings call for the second quarter of

   2019, Defendant Yu asserted that Xin’ai was “an important part of our content library.” In the

   question and answer session, Defendant Yu reaffirmed that “sports content is obviously a very

   important racetrack for us.”

          65.      An August 2019 analyst report from Industrial Securities echoed Defendant Yu’s

   enthusiasm, stating that “sports content is highly valued by iQIYI” and “may become a new growth

   point for iQIYI.”

          66.      Further, an October 2019 analyst report from CCB International stated that

   iQIYI’s plan to increase sports video content would “extend the company’s audience base to more

   elderly and affluent viewers,” which would help provide a “considerable increase” of paying

   subscribers.

          67.      According to its SEC filings, in July 2018, the Company acquired a 32% interest



                                                    21
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 28 of 104 PageID #: 2117




   in Xin’ai for a combination of cash and noncash consideration totaling RMB796,000.13 iQIYI’s

   2018 20-F described its accounting for the investment as follows:



            Equity method investments

            In July 2018, the Company acquired a 32% outstanding equity interest amounting to
            RMB796,000 (US$115,773) in Beijing Xin’ai Sports Media Technology co., LTD (or
            “Xin’ai”) that is engaged in the operation of a sports content platform. The Company has
            significant influence over the investee and therefore accounts for its equity interest as an
            equity method investment. The excess of the carrying value of the investment over the
            proportionate share of Xin’ai’s net assets of RMB609,502 (US$88,648) was recognized as
            basis differences and investment goodwill. As of December 31, 2018, the Group held 29%
            of Xin’ai’s equity interest due to new financing investors’ dilution.14

            68.     The noncash portion of the consideration iQIYI purportedly paid to acquire its

   equity interest in Xin’ai totaled RMB763,750,15 and iQIYI recorded this non-cash consideration

   as “deferred revenue related to content distribution, licenses of intellectual property and traffic

   support services to be provided to Xin’ai.”16

            69.     The RMB32,250 difference between the total acquisition price of RMB796,000

   and the noncash consideration of RMB763,750 represented the cash portion of the consideration.

   Based on these amounts, approximately 96% of the acquisition price was noncash consideration

   that iQIYI recorded as deferred revenue related to property and services iQIYI was to provide to

   Xin’ai in the future.

            70.     The Notes to the Company’s financial statements disclose that the Company


   13
        RMB amounts are in 1,000s.
   14
     2018 Form 20-F. Note 5, Long-term Investments, page F-33, Financial Statements for the year
   ended December 31, 2018.
   15
      2018 20-F Consolidated Statements of Cash Flows, page F-10 “Acquisition of long-term
   investments with non-cash consideration.”
   16
      Note 6. Long-Term Investments, page 23 and 24 of September 30, 2018 unaudited financial
   statements, filed November 28, 2018.

                                                    22
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 29 of 104 PageID #: 2118




   recognized total revenue from content licensed to an equity investee in the amount of RMB88,457

   for the year ended December 31, 2018, and RMB443,503 for the year ended December 31, 2019.

   No cost of revenues is reported associated with the content licensed to the equity investee.17 2018

   was the first year in which the Company recognized revenue for content licensed to an equity

   investee, and the Company held no other significant equity method investments in 2018 and

   2019,18 evidencing that this revenue is directly attributed to the iQIYI’s equity method investment

   in Xin’ai Sports.

            71.      At December 31, 2018 and December 31, 2019, the remaining balance of deferred

   revenue in relation to services to be provided to Xin’ai totaled RMB726,155 and RMB579,864,

   respectively. These amounts were reported as part of amounts due to related parties in the

   Company’s consolidated financial statements.19 Based on the changes in the reported deferred

   revenue balances, iQIYI recognized RMB37,595 of the deferred revenue balance as revenue

   during the fourth quarter of 201820 and it recognized another RMB146,291 of the deferred revenue

   balance as revenue during the year ended December 31, 2019, in connection with its investment

   into Xin’ai.21

            72.      The Company described its accounting policy with respect to equity method

   investments, which included the Company’s policy of recording its investment at cost, as required

   by GAAP, as follows:

            Investments in entities in which the Group can exercise significant influence and holds an

   17
     2018 Form 20-F. Note 22, Related party transactions, page F-50. 2019 Form 20-F, Note 24,
   Related Party Transactions, page F-60.
   18
        2019 Form 20-F, page F-38; 2018 Form 20-F page F-33.
   19
        2019 Form 20-F, Note 24, Related Party Transactions, page F-61.
   20
        RMB763,750 minus RMB726,155.
   21
        RMB726,155 minus RMB579,864,

                                                    23
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 30 of 104 PageID #: 2119




            investment in voting common stock or in-substance common stock (or both) of the investee
            but does not own a majority equity interest or control are accounted for using the equity
            method of accounting in accordance with ASC topic 323 (“ASC 323”), Investments—
            Equity Method and Joint Ventures. Under the equity method, the Group initially records
            its investments at cost and the difference between the cost of the equity investee and the
            fair value of the underlying equity in the net assets of the equity investee is recognized as
            equity method goodwill, which is included in the equity method investment on the
            consolidated balance sheets. The Group subsequently adjusts the carrying amount of the
            investments to recognize the Group’s proportionate share of each equity investee’s net
            income or loss into earnings after the date of investment. The Group evaluates the equity
            method investments for impairment under ASC 323. An impairment loss on the equity
            method investments is recognized in earnings when the decline in value is determined to
            be other-than-temporary.22

            73.     Based on the disclosures in the Company’s financial statements, iQIYI recorded

   its initial investment in Xin’ai with the following entries to assets and liabilities (RMB in

   thousands):23

                                                            Debit              Credit
                     Equity investment in Xin'ai           796,000
                                Cash                                           32,250
                         Deferred revenue                                     763,750


            74.     The Company’s accounting policy is appropriate insofar as it purports to record

   the investment in Xin’ai at iQIYI’s cost as required by GAAP.24, In this case, the cost of the

   acquisition included the cash paid and iQIYI’s cost of goods and services to be provided to Xin’ai,

   which iQIYI chose to record on the balance sheet as deferred revenue. The amount reported by

   iQIYI as deferred revenue represented an obligation (liability) to provide Xin’ai with content,

   licenses of intellectual property and traffic support services at iQIYI’s cost. Because GAAP



   22
        2018 Form 20-F, Summary of Significant Accounting Policies, page F-20.
   23
     2018 Form 20-F. Notes 5 and 6, Long-term Investments, page F-33, Financial Statements for
   the year ended December 31, 2018. 2018 20-F Consolidated Statements of Cash Flows, page F-10
   “Acquisition of long-term investments with non-cash consideration.”
   24
        ASC 323-10-30
                                                     24
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 31 of 104 PageID #: 2120




   requires these goods and services to be valued and transferred to Xin’ai at cost, no profit could be

   recognized by iQIYI upon fulfillment of its obligation.

            75.       As disclosed in the notes to the Company’s financial statements, deferred revenue

   was considered a contract liability balance associated with a revenue contract, comprised of

   payments received from customers for services which had not yet been provided to the customer:

                  Contract balances

                  When either party to a revenue contract has performed, the Group presents the contract
                  in the consolidated balance sheets as a contract asset or a contract liability, depending
                  on the relationship between the entity’s performance and the customer’s payment.
                  (Emphasis added)
                                                      *       *     *
                  Contract liabilities are mainly comprised of payments received for membership fees
                  and virtual currency sold for which the corresponding services have not yet been
                  provided to customers and are presented as “Customer advances and deferred revenue”
                  on the consolidated balance sheets. The increase in customer advances and deferred
                  revenue as compared to the year ended December 31, 2017 is a result of the increase in
                  consideration received from the Group’s customers.25

            76.       The Company’s description of contract liabilities in its financial statements is not

   inconsistent with generally accepted accounting principles which provide that contract liabilities

   represent an obligation to transfer goods or services to a customer for which the entity has received

   consideration from the customer.26

            77.       However, the Company’s characterization of its obligation to transfer goods and

   services to Xin’ai as deferred revenue was improper. This was not a revenue contract. This was

   consideration given by iQIYI in an investment transaction, its equity investment in Xin’ai. This

   was a promise to transfer goods and services at cost as consideration for the purchase of a long-

   term investment. It represented a liability, not deferred revenue to later be recognized as revenue



   25
        2018 Form 20-F, page F-25
   26
        ASC 606-10-25.
                                                       25
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 32 of 104 PageID #: 2121




   in the Company’s income statement as a culmination of an earnings process.

          78.      To illustrate the point, consider the same set of facts except that instead of

   promising to transfer content, licenses of intellectual property and traffic support services, iQIYI

   had promised to provide physical inventory (goods) to Xin’ai. When the inventory (goods) was

   later transferred, the transaction would simply be reported as the satisfaction (reduction) of the

   outstanding liability (deferred revenue) and a corresponding reduction on the asset side of the

   balance sheet by reducing inventory by the amount of the cost of the goods transferred. There

   would be no effect on iQIYI’s income statement, simply the offsetting reduction of an asset and a

   liability. The nature or form of the goods or services provided should have no impact on the

   accounting and reporting of the transaction. This was not a revenue contract or a revenue

   producing transaction, it was an investment transaction, transferring one asset (the goods and

   services being transferred by iQIYI at cost) in exchange for another (the equity investment in

   Xin’ai). The timing of the transfers should make no difference as it was part of the same

   transaction.

          79.      The proper accounting entries for iQIYI to record its investment in Xin’ ai’ are:

                                                               Debit             Credit
            Equity investment in Xin'ai                       796,000
            Cash                                                                  32,250
            Obligation to Transfer Assets to Xin’ai                              763,750


   In the correct accounting method, instead of crediting (increasing) deferred revenue by

   RMB763,750, iQIYI should have recorded as a liability an obligation or payable in the amount

   of the cost of the goods and services that iQIYI owed to Xin’ai for the non-cash portion of the

   purchase price of the equity investment.

          80.      iQIYI records the cost of licensed copyrights and produced content as assets on its


                                                   26
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 33 of 104 PageID #: 2122




   consolidated balance sheet.27 As with the physical inventory example, when the Company later

   transferred the licensed or produced content to Xin’ai it should have simply offset the liability

   (Obligation to Transfer Assets to Xin’ai) against the asset (cost of the content transferred)

   removing both the asset and liability from its balance sheet with no effect on the Company’s

   income statement. By classifying the obligation as deferred revenue and later recognizing the

   transfer as revenue, the Company overstated its reported revenues. Essentially, the Company’s

   method of accounting for the acquisition, in which it recorded the non-cash portion of the

   acquisition as deferred revenue, impermissibly created “built-in” revenues to be recognized

   subsequent to the acquisition.

            81.     The fact that the transfers of assets to Xin’ai were reported as revenues rather than

   as a reduction in the assets, indicates that the associated costs of these assets were not removed

   from the Company’s financial statements, thereby overstating remaining assets or understating

   expenses, and overstating income or profit.

            82.     In addition to having overstated revenue, it appears that the Company recognized

   profit on the overstated revenue. The Company’s financial statements for the years ended

   December 31, 2018 and 2019 disclose transactions with related parties. The related party

   transaction notes to the financial statements disclose revenue from related parties and costs of

   revenue with related parties. For both the years ended December 31, 2018 and 2019, the notes to

   the Company’s financial statements disclose revenue from content licensed to an equity investee

   (RMB88,457 in 2018 and RMB443,503 in 2019) but no associated cost of revenue is reported.28

   The absence of reported cost of revenues associated with revenue from content licensed to equity



   27
        2018 Form 20-F, page F-3.
   28
        2018 Form 20-F, page F-50. 2019 Form 20-F, page F-60. (RMB in thousands).

                                                    27
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 34 of 104 PageID #: 2123




   investees indicates that the Company recognized profit on such revenue. As discussed above,

   based solely on the changes in the deferred revenue balances for the Xin’ai transaction, iQIYI

   improperly recognized revenue, and profit, of RMB37,595 during the fourth quarter of 201829 and

   another RMB146,291 during the year ended December 31, 201930 associated with its original

   equity investment in Xin’ai.

            83.   The audited financial statements of Wuhan DDMC, the other major equity

   investor in Xin’ai Sports, state that iQIYI made a RMB38.25 mm cash only investment into Xin’ai

   Sports and received 38.25% of the equity in return (rather than investing RMB32.25mm of cash

   and RMB763.75mm of non-cash consideration reported in iQIYI’s financial statements for 32%).

   These facts are confirmed by Xin’ai Sports’ financial statements it filed with the Shanghai Stock

   Exchange on August 7, 2018, as well as by Qixin (a respected third party platform aggregating

   SAIC and other government records in PRC).

            84.   If one accepts that Xin’ai Sports’ financial statement treatment of iQIYI’s

   investment in Xin’ai Sports is correct, and iQIYI invested cash of RMB38.25mm only and no non-

   cash consideration, then iQIYI’s financial statements understated the cash amount paid for the

   investment by RMB6.0mm. In addition, if no non-cash consideration was given in connection with

   the transaction it would mean that iQIYI overstated the cost of its investment and overstated the

   amount that iQIYI reported as deferred revenue by RMB763,75031 and overstated the amounts it

   subsequently reported as revenue by RMB37,595 in 2018 and RMB146,291 in 2019 for the

   amounts related to the purported non-cash consideration.


   29
        RMB763,750 minus RMB726,155.
   30
        RMB726,155 minus RMB579,864,
   31
     In this case, no deferred revenue would have been reported in connection with the acquisition
   and therefore the amounts recognized as revenue based on the changes in deferred revenue would
   not have existed in the first place.
                                                  28
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 35 of 104 PageID #: 2124




           B. The Truth Behind iQIYI’s True Financial Performance Begins to Emerge

                   1. April 7, 2020 – Short Seller Report Began Revealing the True Nature of
                      iQIYI’s Financial and Operating Metrics

          85.       On April 7, 2020, during market hours, Wolfpack Research released the Wolfpack

   Report detailing, among other things, how iQIYI had misled investors and failed to disclose

   pertinent information related to iQIYI’s user numbers and revenue figures.

          86.       The Wolfpack Report summarized its findings as:

                Our research shows us that iQIYI, Inc. (“IQ”) was committing fraud well before its
                IPO in 2018 and has continued to do so ever since. Like so many other China-based
                companies who IPO with inflated numbers, IQ is unable to legitimately grow their
                business enough to true up their financial statements. We estimate IQ inflated its 2019
                revenue by approximately RMB 8-13 billion, or 27%-44%.

                IQ does this by overstating its user numbers by approximately 42%-60%. Then, IQ
                inflates its expenses, the prices it pays for content, other assets and acquisitions in
                order to burn off fake cash to hide the fraud from its auditor and investors.

          87.       The Wolfpack Report noted the following, in pertinent part, regarding iQIYI’s

   active users:

                QuestMobile

                In February 2020, QuestMobile published a special report titled “China Mobile
                Internet Amid COVID-19 Plague” which shows that IQ overstates its DAU numbers
                by at least 42%.

                The report shows that IQ’s average mobile DAUs were only 126.2 million during the
                first 10 days of the 2020 Chinese Lunar New Year, versus 180 million average mobile
                DAUs claimed by IQ. Furthermore, the QuestMobile report shows IQ’s DAUs did not
                grow between the 2019 and 2020 Chinese Lunar New Year[.]

          88.       The Wolfpack Report noted the following, in pertinent part, regarding iQIYI’s

   contradicting membership growth and declining real deferred revenue figures:

                Between 3Q18 and 1Q19, IQ reported an increase of 16.1 million paying subscribers
                and an increase in the average subscription period from 6 months to 8 months.
                However, IQ’s deferred revenue declined by 17% during the same period – this
                mathematical contradiction shows that at least one of these numbers is made up.

                                                    29
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 36 of 104 PageID #: 2125




                With stable net membership growth and steady average revenue per user (“ARPU”),
                the deferred revenue curve should lead the realized revenue curve. Further,
                increasing average subscription periods should result in greater front-end
                accumulation of deferred revenues.

                                                     *   *      *

                The relationship between IQ’s deferred revenues and realized revenues is the opposite
                of what we would expect based on their claims – the realized revenue curve consistently
                leads the deferred revenue curve and the gap between the two is widening.

                                                     *   *      *

                Because IQ’s management claimed it added 16.1 million net paying subscribers and
                that the average subscription period had increased from about 6 months to 8 months
                between 3Q18 and 1Q19, we expected to find significant growth in deferred revenue
                as the prepayments accumulated. However, we found the opposite.

                                                     *   *      *

                IQ’s deferred revenues declined from RMB 2,356.3 million at the end of 3Q18 to RMB
                1,960.7 million at the end of 1Q19, a 17% decline during that 6-month period. This
                directly contradicts management’s claims of growth in the number of paying
                subscribers and the average subscription period – it is mathematically impossible for
                both of those statements to be true given the corresponding decline in deferred
                revenues.

          89.      The publication of the Wolfpack Report at 10:35 A.M. on April 7, 2020 caused

   iQIYI’s share price to immediately fall $2.75 per share to $14.51 at 10:45 A.M. iQIYI’s share

   price closed at $16.51 per share at the end of the next trading day on April 8, 2020, a 4.3% decline,

   damaging investors.

                   2. Exchange Act Defendants Continued to Reassure Investors that Their
                      Reported Financial Figures Were Accurate

          90.       However, despite the devastating reality that began to emerge from the Wolfpack

   Report, Defendants continued issuing false and misleading statements by reassuring investors that

   the report lacked merit. For instance, on April 7, 2020, iQIYI issued a press release on its website

   denying the allegations made in the Wolfpack Report and assuring investors that the Company is

   in compliance with all rules and regulations. The press release stated, in relevant part:
                                                    30
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 37 of 104 PageID #: 2126




                The Company has been made aware of and reviewed the short seller report published
                by Wolfpack Research on April 7, 2020. The Company believes that the report
                contains numerous errors, unsubstantiated statements and misleading conclusions and
                interpretations regarding information relating to the Company.

                The Company emphasizes that it has always been and will remain committed to
                maintaining high standards of corporate governance and internal control, as well as
                transparent and timely disclosure in compliance with the applicable rules and
                regulations of the Securities and Exchange Commission and the Nasdaq Global Select
                Market.

                   3. August 13, 2020 – Exchange Act Defendants Disclose SEC and NASDAQ
                      Investigations

          91.       Approximately four months after the Wolfpack Report was made public, investors

   finally learned the true extent of the seriousness of Exchange Act Defendants’ wrongdoing. After

   the close of business on August 13, 2020, iQIYI issued a press release announcing the Company’s

   financial results for the second quarter of 2020. The press release disclosed that the SEC’s Division

   of Enforcement had opened an investigation into iQIYI based on the allegations in the Wolfpack

   Report and had requested financial records, operating records, and other documents from iQIYI

   as part of the investigation. The press release further disclosed that the Company’s Audit

   Committee had engaged professional advisers to conduct an internal review of the Company’s

   books and records. The press release stated, in relevant part:

                The SEC’s Division of Enforcement is seeking the production of certain financial and
                operating records dating from January 1, 2018, as well as documents related to certain
                acquisitions and investments that were identified in a report issued by short-seller firm
                Wolfpack Research in April 2020 (“Wolfpack Report”). The Company is cooperating
                with the SEC. We cannot predict the timing, outcome, or consequences of the SEC
                investigation.

                In addition, shortly after the publication of the Wolfpack Report, the Company engaged
                professional advisers to conduct an internal review into certain of the key allegations
                in the Wolfpack Report and to report their findings to the Company’s Audit Committee
                (“Internal Review”). These professional advisers have been examining the Company’s
                books and records and undertaking testing procedures that, in their judgment, are
                necessary and appropriate to evaluating the key allegations in the Wolfpack Report,
                including accounting policy analysis, data analytics on whether the Company
                manufactured orders and inflated revenues and/or expenses. The Internal Review is
                                                     31
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 38 of 104 PageID #: 2127




                ongoing and we cannot predict the timing for completion, outcome, or consequences
                of the Internal Review at this time.

          92.       On August 14, 2020, iQIYI hosted an earnings call with analysts to discuss the

   Company’s financial results for the second quarter of 2020. On the call, Defendant Xiaodong

   Wang revealed for the first time that Exchange Act Defendants knew for about three to four

   months already that NASDAQ and the SEC had opened inquiries into iQIYI based on the

   Wolfpack Report. For example, Defendant Wang explained Exchange Act Defendants were

   notified about the inquiries “a couple of weeks” after the report had been published:

                I think a couple of weeks after the short seller report, we received inquiry from both
                NASDAQ and SEC, the inquiry on a confidential basis. However, we still voluntarily
                to disclose this inquiry at this time because we want to be transparent to all investors.
                That's basically the logic behind.

          93.       iQIYI issued the press release on its website at 4:30 P.M., causing the price of

   iQIYI shares to drop $4.25 by 4:32 P.M. to $17.50 per share. On August 14, 2020, iQIYI further

   disclosed on an investor call that NASDAQ had also launched an inquiry into the Wolfpack

   allegations. Following these disclosures, iQIYI’s ADS price fell $2.49 per share, or 11.4%, to

   close at $19.26 on August 14, damaging investors.

          94.       As a result of Defendants’ wrongful acts and omissions, and the precipitous

   decline in the market value of the Company’s securities, Plaintiffs and other Class members

   suffered significant losses and damages

           C. Exchange Act Defendants Violated Applicable Accounting Principles

          95.       Among the many PRC governmental entities with supervision over corporations

   and their business activities in China is the State Administration for Market Regulation, also

   known as SAMR. The SAMR was created in 2018 through the merger of the State Intellectual

   Property Office and the State Administration for Industry and Commerce, known as the SAIC.

   The SAMR succeeded to the responsibilities and oversight previously carried out by the SAIC.
                                                     32
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 39 of 104 PageID #: 2128




          96.      Up until 2018, the SAIC was the Chinese government body that regulates industry

   and commerce in China. Those responsibilities are now undertaken by the SAMR.

          97.      SAMR/SAIC is/was primarily responsible for business registrations, issuing and

   renewing business licenses and acts as the government supervisor of corporations. Pursuant to

   PRC law, all Chinese companies are required to 1) file audited financial statements pursuant to

   Chinese GAAP with the Chinese government annually or bi-annually; 2) file amendments to its

   business registration records whenever there is a change to its owners, business address, legal

   representative and board of directors and etc. within 15 or 30 days of such changes depending on

   character of its business.

          98.      Article 9 of the PRC Individual Proprietorship Enterprises Law Company Law

   requires registration of the enterprise’s initial investor. Article 15 of the same law requires filing

   of an amendment with the SAIC office whenever the investor is changed.

          99.      Though the law does not specify any effect on the new investors of delayed SAIC

   registration except a monetary penalty, under PRC laws, a new owner’s or investors’ registration

   of ownership with the SAIC office is the conclusive way to determine the true owner or investor

   of an entity, especially when a third party claims the same interest in the entity. Therefore, in

   practice, true owners and investors will always have their interest registered with the SAIC office

   immediately after the interest is transferred, and the SAIC registration is often regarded as the final

   and necessary step in the closing of a transaction.

          100.     PRC Company Law, Article 165 requires that every business entity file a financial

   statement that is audited by an accounting firm with the SAIC as part of the annual inspection. The

   financial statements are required to be prepared according to PRC GAAP, which is the same as

   U.S. GAAP for all relevant purposes.


                                                     33
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 40 of 104 PageID #: 2129




                                        SAIC Filings Are Reliable

          101.     Under PRC law, penalties for filing false SAIC filings include fines and revocation

   of the entity’s business license.

          102.     If an entity’s business license is revoked, the People’s Bank of China requires the

   bank account of that entity to be closed.

          103.     Without a business license the entity cannot legally conduct business in the PRC.

   Thus, iQIYI had a strong incentive to file accurate annual reports with the SAIC because its

   business could be shut down if it was caught filing false financial statements.

          104.     Reflecting their importance, SAIC filings must be signed by the legal

   representative of the entity submitting it. The legal representative must state "I confirm that the

   content of the submitted company's annual inspection report is true."

          105.     PRC law requires financial statements filed with the SAIC by iQIYI’s subsidiaries

   to be audited by Chinese CPA firms in conformance with Chinese GAAP. Further, the law requires

   that all revenue earned from any source by the entity must be recorded as revenue during the fiscal

   year such revenue is earned. This rule governs reporting both to the SAIC and to the State Tax

   Bureau, and it imposes an obligation to report all revenue (and related financial statement items)

   timely, completely and accurately.

          106.     Chinese GAAP is substantially the same as U.S. GAAP. In particular for revenue

   recognition for sales of goods, U.S. GAAP, Chinese GAAP, and iQIYI’s stated revenue

   recognitions policy are the same.

          107.     There are no significant differences between Chinese GAAP and U.S. GAAP with

   respect to revenue recognition. Authoritative bodies have specifically noted that there are no

   differences between U.S. GAAP and Chinese GAAP.

          108.     The Committee of European Securities Regulators, in a paper entitled CESR's
                                                   34
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 41 of 104 PageID #: 2130




   advice on the equivalence of Chinese, Japanese and US GAAPs (2007), noted that there were no

   significant differences between US GAAP and International Financial Reporting Standards

   ("IFRS"). Pg. 25, at 2nd entry on page.

          109.     There are no significant differences between IFRS and Chinese GAAP on revenue

   recognition. Id. at 35, 6th entry on page. Thus, transitively, there are no significant differences

   between U.S. GAAP or Chinese GAAP on revenue recognition.

          110.     Thus, there are no significant differences between U.S. GAAP and Chinese GAAP

   that can explain the differences in iQIYI’s SAIC financial statements and those it filed with the

   SEC.

          111.     In the Registration Statement, iQIYI’s describes its revenue recognition policy as:

              Revenue is recognized only when the price is fixed or determinable, persuasive
              evidence of an arrangement exists, the service is performed and collectability of the
              related fee is reasonably assured under ASC subtopic 605-10, Revenue Recognition:
              Overall, or ASC 605-10.

          112.     iQIYI’s 2018 Form 20-F describes its revenue recognition policies regarding

   membership services as the following:

              Membership services

              The Group offers membership services to subscribing members with various
              privileges, which primarily including access to exclusive and ad-free streaming of
              premium content 1080P/4K high-definition video, Dolby Audio, and accelerated
              downloads and others. When the receipt of membership fees is for services to be
              delivered over a period of time, the receipt is initially recorded as deferred revenue and
              revenue is recognized ratably over the membership period as services are
              rendered. Membership services revenue also includes fees earned from on-demand
              content purchases made by members and the sale of the right to services such as other
              memberships, which the Group acquires and controls before they are transferred to
              subscribing members.

          113.     iQIYI’s 2018 Form 20-F describes its revenue recognition policies regarding live

   broadcasting, in relevant part, as: “Revenue from the sale of consumable virtual gifts is recognized


                                                   35
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 42 of 104 PageID #: 2131




   when consumed by the user, or, in the case of time-based virtual items, recognized ratably over

   the period each virtual item is made available to the user. Virtual currency sold but not yet

   consumed by the purchasers is recorded as ‘Customer advances and deferred revenue.’”

          114.     iQIYI’s 2018 Form 20-F describes its revenue recognition policies regarding

   contract balances as the following:

              Contract balances

              Contract liabilities are mainly comprised of payments received for membership fees
              and virtual currency sold for which the corresponding services have not yet been
              provided to customers and are presented as “Customer advances and deferred revenue”
              on the consolidated balance sheets. The increase in customer advances and deferred
              revenue as compared to the year ended December 31, 2017 is a result of the increase
              in consideration received from the Group’s customers.

          115.     The Chinese accounting standard governing revenue recognition for iQIYI’s PRC

   subsidiaries, ASBE 14, is similar. It states:

              Chapter II Revenue from Selling Goods

              Article 4. No revenue from selling goods may be recognized unless the following
              conditions are met simultaneously:

              (1) The significant risks and rewards of ownership of the goods have been transferred
              to the buyer by the enterprise;

              (2) The enterprise retains neither continuing management involvement to the degree
              usually associated with ownership, nor effective control over the goods sold;

              (3) The relevant amount of revenue can be measured in a reliable way;

              (4) The relevant economic benefits associated with the transaction will flow to the
              enterprise; and

              (5) The relevant costs incurred or to be incurred can be measured in a reliable way.

          116.     Accordingly, there are no significant differences between US GAAP and Chinese

   GAAP for recognizing revenue and deferred revenue in iQIYI’s case.

          117.     Differences between U.S. GAAP and Chinese GAAP are not the cause of the huge


                                                   36
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 43 of 104 PageID #: 2132




   differences in deferred revenue between iQIYI’s SEC filed financial statements and its SAIC

   financial statements. Fraud is the only plausible explanation for the differences.

           118.     Even if, despite all appearances, iQIYI’s subsidiaries’ SAIC filings were

   inaccurate, the Company should have disclosed that it filed inaccurate SAIC filings with the

   Chinese government. If the Chinese government discovered that iQIYI had filed false financial

   statements with the SAIC by consulting iQIYI’s SEC filings, the Chinese government could

   impose substantial penalties on iQIYI’s subsidiaries, including revocation of the responsible

   subsidiaries’ business licenses, accounting for substantially all of iQIYI’s revenues and assets.

           119.    iQIYI primarily conducts its business in China through Variable Interest Entities

   (“VIEs”) because PRC laws and regulations prohibit or restrict foreign ownership of companies.

   VIEs are entities controlled by a company by means other than a majority of voting rights. Chinese

   companies commonly use VIE structures to access foreign capital. The Company conducts its

   business in China through VIEs Beijing iQIYI, Shanghai iQIYI, Shanghai Zhong Yuan, iQIYI

   Pictures and Beijing iQIYI Cinema, and their respective subsidiaries.

           120.    Certain contractual agreements (i) give the Company or its wholly-owned

   subsidiaries the power to direct the activities that most significantly affect the economic

   performance of the VIEs; (ii) obligate the Company to absorb losses of the VIEs that could

   potentially be significant to the VIEs; and (iii) entitle the Company or its wholly-owned

   subsidiaries to receive economic benefits from the VIEs that potentially could be significant to the

   VIEs.

           121.    ASC 810-25-38 requires companies to consolidate VIEs in their financial

   statements if the company will absorb or receive the majority of the VIE’s expected losses or

   returns. iQIYI purports to comply with GAAP by consolidating its VIEs and their subsidiaries as


                                                    37
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 44 of 104 PageID #: 2133




      required by ASC 810 and SEC Regulation SX-3A-02.

VI.       EXCHANGE ACT DEFENDANTS’ FALSE AND MISLEADING STATEMENTS

             122.     Plaintiffs allege that the Exchange Act Defendants made the following false and

      misleading statements of material fact highlighted in bold and italics within this section. As alleged

      herein, such statements artificially inflated or maintained the price of iQIYI’s publicly traded

      common stock and operated as a fraud or deceit on all persons and entities that purchased common

      stock during the Class Period.

              A. Exchange Act Defendants Misrepresented iQIYI’s Daily Active Users

             123.     On March 28, 2018, the SEC declared effective iQIYI’s Registration Statement,

      which iQIYI filed on February 27, 2018 on Form F-1 with the SEC in connection with its IPO.

      The Registration Statement was signed by Defendants Gong and Wang, and contained materially

      false or misleading statements concerning iQIYI’s daily active user metrics (“DAU”).

             124.     The Registration Statement stated that iQIYI’s number of DAUs were higher than

      they actually were. The Registration Statement further stated that the Company has “a massive

      and highly engaged user base, which drives [its] revenue growth.”

             125.     Similarly, the Registration Statement stated, “[b]etween the fourth quarters of

      2015 and 2016, [the Company’s] average mobile DAUs increased by 42.0% from 88.3 million to

      125.4 million, and [its] average mobile MAUs increased by 10.9% from 365.5 million to 405.4

      million.”

             126.     Exchange Act Defendants also stated within their Registration Statement that,

      “[b]etween the fourth quarters of 2016 and 2017, [the Company’s] average mobile DAUs

      increased by 0.5% from 125.4 million to 126.0 million, and [its] average mobile MAUs increased

      by 3.9% from 405.4 million to 421.3 million.”


                                                       38
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 45 of 104 PageID #: 2134




            127.    On March 15, 2019, iQIYI filed with the SEC its annual report on Form 20-F, for

   the year ended December 31, 2018 (the “2018 Annual Report”). Attached to the 2018 Annual

   Report were certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) signed by

   Defendants Gong and Wang attesting to the accuracy of financial reporting, the disclosure of any

   material changes to the Company’s internal control over financial reporting and the disclosure of

   all fraud. The 2018 Annual Report stated that “[f]or the year of 2018, our average mobile MAUs

   were 454.5 million and our average mobile DAUs were 135.4 million.”

            128.    On March 12, 2020, iQIYI filed with the SEC its annual report on Form 20-F for

   the year ended December 31, 2019 (the “2019 Annual Report”). Attached to the 2019 Annual

   Report were certifications pursuant to SOX signed by Defendants Gong and Wang attesting to the

   accuracy of financial reporting, the disclosure of any material changes to the Company’s internal

   control over financial reporting and the disclosure of all fraud. The 2019 Annual Report stated that

   “[f]or the year of 2019, our average mobile MAUs were 476.0 million and our average mobile

   DAUs were 139.9 million.”

             129.    The statements referenced in ¶¶ 123-128 were materially false and misleading

   because data provided by two leading research firms that publish industry reports on China’s

   mobile internet market, QuestMobile Research Institute and Aurora Mobile Limited, show iQIYI

   had substantially fewer mobile DAUs than Exchange Act Defendants disclosed in the Registration

   Statement.

            130.    Indeed, as set forth in Section V(A)(5), iQIYI overstated it DAUs for the fourth

   quarters of 2015, 2016, and 2017, and its DAUs for the full years 2018 and 2019 in the following

   amounts and percentages as shown in the following summary table32:



   32
        Number of mobile DAU reported in millions.
                                                   39
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 46 of 104 PageID #: 2135




                       iQIYI’s Average Mobile Daily Active Users (in millions)
                           DAUs as             DAUs              Amount              Percentage
                          Disclosed by      According to       overstated vs.       overstated vs.
     Time Period             iQIYI          QuestMobile        QuestMobile          QuestMobile
    2015 Q4                         88.3             59.0                 29.3              50.0%
    2016 Q4                        125.4             94.0                 31.4              33.4%
    2017 Q4                        126.0            113.0                 13.0              11.5%
    2018 (full year)               135.4            122.6                 12.8              10.4%
    2019 (full year)               139.9            114.2                 25.7              22.5%


            131.    Further, a separate independent third party research company—Aurora Mobile

   Limited—reported that iQIYI’s DAU were far below the DAU metrics disclosed by the Company.

   In the six monthly examinations between December 2017 and March 2019, iQIYI never had more

   than 90 million mobile DAU despite the Company reporting 126 million mobile DAU for the

   fourth quarter of 2017 and 135.4 million mobile DAU for 2018.


                                                   iQIYI Mobile DAUs
                                   Month               According
                                                       to Aurora

                               December 2017           86.1 million33
                                 March 2018             87.6 million
                                 June 2018              86.3 million
                               September 2018          85.6 million34
                               December 2018            82.0 million
                                 March 2019            87.5 million35


             B. Exchange Act Defendants Misrepresented iQIYI’s Deferred Revenue

            132.    The Registration Statement, misrepresented the amount of iQIYI’s deferred



   33
        http://www.199it.com/archives/711971.html, last viewed December 11, 2020.
   34
        http://www.199it.com/archives/789526.html, last viewed December 11, 2020.
   35
        http://www.199it.com/archives/872190.html, last viewed December 11, 2020.
                                                  40
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 47 of 104 PageID #: 2136




   revenue. iQIYI’s Registration Statement stated that iQIYI’s customer advances and deferred

   revenue was RMB339,880 as of December 31, 2015; RMB796,703 as of December 31, 2016; and

   RMB1,633,649 as of December 31, 2017.

            133.     The deferred revenue amounts were materially false and misleading because

   reliable data in third party credit reports obtained by Plaintiffs show that the deferred revenue of

   iQIYI’s operating subsidiaries was substantially lower than Defendants disclosed in the

   Registration Statement.

            134.     Indeed, as set forth in Section V(A)(6)-(8), credit reports obtained by Plaintiffs on

   iQIYI show that the deferred revenue amounts the Company reported in the Registration Statement

   are inaccurate:

                          iQIYI’s Deferred Revenue (RMB in thousands)
                                                                2015    2016                     2017
      Deferred Revenue as Reported in Registration Statement 339,880 796,703                1,633,649
      Deferred Revenue Reported for VIEs                      93,963 300,037                  877,206
      Overstatement of Deferred Revenue                      245,917 496,666                  756,443
      Percentage Overstatement of Deferred Revenue           261.7% 165.5%                     86.2%


           135.      Notably, the deferred revenue that Defendants reported in the Registration

   Statement was overstated, and the deferred revenue reported in iQIYI’s credit reports are the

   correct amount of deferred revenue because the amounts reported in the credit reports are taken

   from the SAIC filings of iQIYI’s VIEs. SAIC filings are the most accurate source of financial

   information for a PRC-based company because Chinese companies and their officers often operate

   beyond the reach of criminal and civil judgments and sanctions imposed by American courts but

   are subject to penalties imposed in China for filing false SAIC documents. Further, ASC 810 and

   iQIYI’s own accounting policies required the Company to consolidate its VIEs’ deferred revenue

   in its financial statements.


                                                     41
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 48 of 104 PageID #: 2137




                136. On March 15, 2019, iQIYI filed with the SEC its annual report on Form 20-F, for

   the year ended December 31, 2018 (the “2018 Annual Report”). Attached to the 2018 Annual

   Report were certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) signed by

   Defendants Gong and Wang attesting to the accuracy of financial reporting, the disclosure of any

   material changes to the company’s internal control over financial reporting and the disclosure of

   all fraud. The 2018 Annual Report repeated the false statement that iQIYI’s customer advances

   and deferred revenue were RMB1,633,197 as of December 31, 2017.

                137. Exchange Act Defendants’ statement above was materially false and misleading

   for the same reasons set forth in ¶¶ 133-135.

            C. Exchange Act Defendants Misled Investors about Their Equity Interest in Xin’ai
               Sports

           138.       On August 6, 2018, iQIYI issued a press release announcing the Company would

   partner with Super Sports Media, a subsidiary of DDMC Group, to set up a joint venture named

   Beijing Xin'ai Sport Media Technology Co., Ltd (“Xin’ai”). The press release stated that existing

   members of both Super Sports Media and the tennis-focused membership program on iQIYI would

   receive full membership status in the new app.

           139.       On March 15, 2019, iQIYI filed with the SEC its annual report on Form 20-F, for

   the year ended December 31, 2018 (the “2018 Annual Report”). Attached to the 2018 Annual

   Report were certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) signed by

   Defendants Gong and Wang attesting to the accuracy of financial reporting, the disclosure of any

   material changes to the company’s internal control over financial reporting and the disclosure of

   all fraud.

                140. The 2018 Annual Report stated the following, in pertinent part, about iQIYI’s

   equity interest in Xin’ai:

                                                    42
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 49 of 104 PageID #: 2138




              In July 2018, the Company acquired a 32% outstanding equity interest amounting to
              RMB796,000 (US$115,773) in Beijing Xin’ai Sports Media Technology co., LTD (or
              “Xin’ai”) that is engaged in the operation of a sports content platform. The Company
              has significant influence over the investee and therefore accounts for its equity interest
              as an equity method investment. The excess of the carrying value of the investment
              over the proportionate share of Xin’ai’s net assets of RMB609,502 (US$88,648) was
              recognized as basis differences and investment goodwill. As of December 31, 2018,
              the Group held 29% of Xinai’s equity interest due to new financing investors’ dilution.

              As of December 31, 2017 and 2018, besides Xin’ai the Group held several other equity
              method investments through its subsidiaries or VIEs, all of which the Group can
              exercise significant influence but does not own a majority equity interest in or has
              control over. The other equity method investments were not significant. The carrying
              amount of the Group’s equity method investments including Xin’ai was RMB10,363
              and RMB810,553 (US$117,890) as of December 31, 2017 and 2018, respectively.

          141.     Critically, the 2018 Annual Report reported RMB763,750 as “Acquisition of long-

   term investments with non-cash consideration,” which iQIYI ultimately recorded as “deferred

   revenue related to content distribution, licenses of intellectual property and traffic support services

   to be provided to Xin’ai.”

          142.     On March 12, 2020, iQIYI filed with the SEC its annual report on Form 20-F for

   the year ended December 31, 2019 (the “2019 Annual Report”). Attached to the 2019 Annual

   Report were certifications pursuant to SOX signed by Defendants Gong and Wang attesting to the

   accuracy of financial reporting, the disclosure of any material changes to the Company’s internal

   control over financial reporting and the disclosure of all fraud.

          143.     The 2019 Annual Report disclosed the following about the Company’s equity

   investment in Xin’ai:

              In July 2018, the Group acquired a 32% outstanding equity interest amounting to
              RMB796,000 in Beijing Xin’ai Sports Media Technology co., LTD (or “Xin’ai”) that
              is engaged in the operation of a sports content platform. The Group has significant
              influence over the investee and therefore accounts for its equity interest as an equity
              method investment. The excess of the carrying value of the investment over the
              proportionate share of Xin’ai’s net assets of RMB609,502 was recognized as basis
              differences and investment goodwill. As of December 31, 2019, the Group’s equity
              interest was diluted to 26% of Xinai’s total equity due to a subsequent round of equity

                                                     43
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 50 of 104 PageID #: 2139




              financing.

              As of December 31, 2018 and 2019, besides Xin’ai the Group held several other equity
              method investments through its subsidiaries or VIEs, all of which the Group can
              exercise significant influence but does not own a majority equity interest in or has
              control over. The other equity method investments were not significant. The carrying
              amount of the Group’s equity method investments including Xin’ai was
              RMB810,553 and RMB663,376 (US$95,288) as of December 31, 2018 and 2019,
              respectively.

          144.     Similarly, the 2019 Annual Report reported RMB763,750 as “Acquisition of long-

   term investments with non-cash consideration,” which iQIYI ultimately recorded as “deferred

   revenue related to content distribution, licenses of intellectual property and traffic support services

   to be provided to Xin’ai.”

          145.     Exchange Act Defendants’ above misstatements concerning iQIYI’s interest in

   Xin’ai were materially false and misleading because iQIYI the RMB763,750 figure was not

   properly classified as deferred revenue. Indeed, as set forth in Section V(A)(8) the Company’s

   characterization of its obligation to transfer goods and services to Xin’ai as deferred revenue was

   improper because this was not a revenue transaction with a customer. This was a promise to

   transfer goods and services at cost as consideration for the purchase of a long-term investment. It

   represented a liability but not deferred revenue to later be recognized as revenue in the Company’s

   income statement as a culmination of an earnings process. And, for those reasons, the Exchange

   Ac Defendants also overstated the amounts iQIYI reported as revenue by RMB37,595 in 2018 and

   RMB146,291 in 2019 for the non-cash consideration it purportedly transferred to Xin’ ai in 2018

   and 2019 as partial satisfaction of its obligation in connection with its equity investment.

           D. Exchange Act Defendants Misled Investors by Reassuring Investors that the
              Wolfpack Report Lacked Merit

          146.     April 7, 2020, the Wolfpack Report was published and revealed to investors for

   the first time that iQIYI’s user numbers and deferred revenues were inflated. However, despite the

                                                     44
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 51 of 104 PageID #: 2140




       devastating reality that began to emerge from the Wolfpack Report, Exchange Act Defendants

       continued issuing false and misleading statements by reassuring investors that the report lacked

       merit. For instance, on April 7, 2020, iQIYI issued a press release on its website denying the

       allegations made in the Wolfpack Report and assuring investors that the Company is in compliance

       with all rules and regulations. The press release stated, in relevant part:

                    The Company has been made aware of and reviewed the short seller report published
                    by Wolfpack Research on April 7, 2020. The Company believes that the report
                    contains numerous errors, unsubstantiated statements and misleading conclusions
                    and interpretations regarding information relating to the Company.

                    The Company emphasizes that it has always been and will remain committed to
                    maintaining high standards of corporate governance and internal control, as well as
                    transparent and timely disclosure in compliance with the applicable rules and
                    regulations of the Securities and Exchange Commission and the Nasdaq Global
                    Select Market.

              147.      Notably, iQIYI provided no details to refute the allegations in the Wolfpack

       Report. The statements referenced in ¶ 146 were materially false and misleading for the same

       reasons set forth in ¶¶ 129-131, 133-135, and 145.

VII.       LOSS CAUSATION

              148.      The truth regarding Exchange Act Defendants’ fraud was revealed in a series of

       partial corrective disclosures and/or materializations of concealed risk that occurred on April 7,

       2020 and August 13 and 14 2020. iQIYI’s stock price fell precipitously as these news events

       alerted investors to the Defendants’ fraud and the artificial inflation caused by Defendants’

       unlawful conduct exited IQIYI’s stock price. It was not until the final partial corrective disclosure

       and/or materialization of concealed risk on August 13, 2020 that the full truth was known to the

       market, such that there was no longer any artificial inflation in iQIYI’s stock price attributable to

       the fraud.

              149.      The declines in iQIYI’s stock price during this period, including the declines

                                                         45
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 52 of 104 PageID #: 2141




   summarized below, are directly attributable to the market absorbing information that corrected

   and/or reflected the materialization of risks concealed by Exchange Act Defendants’ material

   misrepresentations.

          150.     These share price declines removed the inflation from the price of iQIYI common

   stock, causing real economic loss to investors who had purchased iQIYI common stock during the

   Class Period.

           A. April 7, 2020 – First Partial Disclosure

          151.     On April 7, 2020, Wolfpack Research released its report during trading hours,

   detailing the Exchange Act Defendants’ fraud. The Wolfpack Report—citing to and relying on

   financial statements iQIYI filed with the Chinese Government, as well as other reliable sources—

   explained that iQIYI significantly inflated its user base, its revenue, and other operating and

   performance measures.

          152.     For example, inter alia, the Wolfpack Report found that “IQ inflated its 2019

   revenue by approximately RMB 8-13 billion, or 27%-44%,” and that iQIYI “overstat[ed] its user

   numbers by approximately 42%-60%.” Similarly, the report stated that “IQ’s average mobile

   DAUs were only 126.2 million during the first 10 days of the 2020 Chinese Lunar New Year,

   versus 180 million average mobile DAUs claimed by IQ.” Furthermore, the report explained that

   Exchange Act Defendants misrepresented the Company’s deferred revenues. Moreover, the report

   stated that “IQ created ~$110 million of deferred revenue by overstating its purported contribution

   to its XIN’ai Sports (iQIYI Sports) JV,” and further stated that iQIYI’s “management uses [that]

   to inflate its revenues.” The Wolfpack Report provided detailed support and citations for its

   conclusions and findings.

          153.     Notably, according to the Wolfpack Report, its research found that “iQIYI, Inc.


                                                   46
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 53 of 104 PageID #: 2142




   (“IQ”) was committing fraud well before its IPO in 2018 and has continued to do so ever since.”

          154.     Later that day, the Company also issued a press release announcing that the

   “Company has been made aware of and reviewed the short seller report published by Wolfpack

   Research on April 7, 2020.”

          155.     The Wolfpack Report partially (but incompletely) revealed some of the relevant

   truth about Exchange Act Defendants’ prior misstatements concerning the Company’s daily active

   users, revenue, deferred revenue, membership services, and its investment in Beijing Xin'ai Sports

   Media Technology Co., Ltd.

          156.     As a direct and proximate result of this partial corrective disclosure and/or

   materialization of foreseeable risks concealed by Exchange Act Defendants’ fraud, the price of

   iQIYI common stock immediately fell $2.75 per share within minutes, and as investors continued

   digesting the adverse news, iQIYI’s share price closed at $16.51 per share at the end of the next

   trading day on April 8, 2020, an over 4% decline from the day prior, damaging investors.

          157.     Still, the Company’s stock price remained artificially inflated even after this news,

   as Defendants continued to reassure the market that the Wolfpack Report lacked merit. For

   example, iQIYI issued a press release on April 7, 2020, stating: “The Company believes that the

   report contains numerous errors, unsubstantiated statements and misleading conclusions and

   interpretations regarding information relating to the Company.” Exchange Act Defendants further

   reassured investors that “[t]he Company emphasizes that it has always been and will remain

   committed to maintaining high standards of corporate governance and internal control, as well as

   transparent and timely disclosure in compliance with the applicable rules and regulations of the

   Securities and Exchange Commission and the Nasdaq Global Select Market.”

          158.     Analysts were reassured by Exchange Act Defendants’ statements. For example,


                                                   47
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 54 of 104 PageID #: 2143




   according to a Jefferies report on April 15, 2020, notwithstanding the Wolfpack Report, “[t]he

   long term story of iQIYI remains intact, riding on the secular trend of the online video industry in

   China. Good content is key to driving membership growth in lower tier cities.” Oppenheimer

   similarly stated on April 23, 2020 that it believed iQIYI’s “LT story remains intact.”

           B. August 13, 2020 – Final Partial Disclosure

          159.     On August 13, 2020, the relevant truth and foreseeable risks concealed by

   Exchange Act Defendants’ misconduct and their false representations during the Class Period were

   fully revealed and/or materialized. On that date, after the market closed, iQIYI issued a press

   release disclosing that the “SEC’s Division of Enforcement is seeking the production of certain

   financial and operating records dating from January 1, 2018, as well as documents related to

   certain acquisitions and investments that were identified in a report issued by short-seller firm

   Wolfpack Research in April 2020.” Exchange Act Defendants also revealed to the public that the

   Company’s Audit Committee had engaged professional advisers to conduct an internal review of

   the Company’s books and records.

          160.     The very next day, on August 14, 2020 during an earnings call with analysts to

   discuss the Company’s financial results for the second quarter of 2020, iQIYI further disclosed

   that NASDAQ had also launched an inquiry into the Wolfpack allegations. Notably, Exchange

   Act Defendants admitted on this call that they had known about the SEC and NASDAQ inquiries

   for months prior.

          161.     The August 13, 2020 disclosures that the SEC initiated an investigation into iQIYI

   and sought iQIYI’s financial and operating records and that the Company’s Audit Committee

   initiated its own internal review, as well as the August 14, 2020 disclosure that NASDAQ had also

   launched an inquiry into the Wolfpack allegations, were foreseeable consequences of, and within


                                                   48
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 55 of 104 PageID #: 2144




   the zone of risk concealed by, the Exchange Act Defendants’ misrepresentations concerning

   iQIYI’s financial and operating performance and its investment in Xin’ ai Sports.

          162.     Moreover, the August 13 and 14 2020 disclosures revealed new information that

   Exchange Act Defendants’ misstatements, omissions and fraudulent course of conduct previously

   concealed and/or obscured from the market. These disclosures revealed the relevant truth

   concealed and/or obscured by Exchange Act Defendants’ prior misstatements and omissions

   surrounding the Company’s daily active users, deferred revenue, membership services, and

   investment in Beijing Xin'ai Sport Media Technology Co., Ltd.

          163.     On this shocking news, the price of iQIYI stock immediately fell $4.25 per share

   within minutes of iQIYI’s August 13, 2020 press release, and after Exchange Act Defendants

   further disclosed that NASDAQ initiated an inquiry, fell precipitously by $2.49 per share—an

   11.4% decline—ultimately closing at $19.26 per share on August 14, 2020.

          164.     Analysts understood that the drop in iQIYI’s stock price was caused by the

   aforementioned disclosures and revelations. For example, on August 14, 2020, J.P. Morgan

   reported: “We retain a cautious view on IQ in the near term in light of weak guidance and ongoing

   SEC investigation, which could affect market sentiment. The share price is likely to react

   negatively to the print in the near term, in our view.” Credit Suisse also issued a report that same

   day acknowledging the SEC investigation as a result of the short seller report, and noting: “the

   share price will likely remain under pressure until the release of a clean assessment report.”

          165.     J.P. Morgan reiterated its concern the next day and “maintain[ed] our cautious

   view on IQ's financial outlook in the next two quarters,” in part, because of the “impact from the

   SEC investigation on market sentiment.” The report continued, “We believe that the share price

   will face near-term pressure.” Similarly, Oppenheimer issued a report on August 17, 2020,


                                                   49
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 56 of 104 PageID #: 2145




   acknowledging that the “SEC started an investigation in IQ's accounting and acquisition practices

   after a short-seller's report published by Wolfpack Research in April 2020.”

          166.     The media also linked iQIYI’s stock drop to Exchange Act Defendants’

   disclosures related to the inquiries into the Company because of the Wolfpack Report. For

   example, CNBC reported that “[s]hares of Chinese streaming service iQiyi plunged in after-hours

   trade in the U.S. after it announced the Securities and Exchange Commission (SEC) has launched

   a probe into the company” and noted that “[t]he SEC probe into iQiyi comes amid rising scrutiny

   on U.S.-listed Chinese companies following the Luckin Coffee scandal earlier this year.”

          167.     Each decline in the price of iQIYI common stock, as detailed above, was a direct

   or proximate result of the nature and extent of Exchange Act Defendants’ fraudulent

   misrepresentations and/or omissions being revealed to investors and the market.

          168.     The economic loss, i.e., damages, suffered by Plaintiffs and the other Class

   members was a direct result of Exchange Act Defendants’ fraudulent scheme to artificially inflate

   the price of iQIYI common stock and the subsequent significant decline in the value of iQIYI

   common stock when Exchange Act Defendants’ prior misrepresentations and other fraudulent

   conduct were revealed.

          169.     The market for iQIYI common stock was open, well-developed, and efficient at

   all relevant times, with average daily trading volume of approximately 10,223,327 during the Class

   Period. As a result of Exchange Act Defendants’ misstatements and material omissions, as alleged

   herein, iQIYI’s common stock traded at artificially inflated prices. Plaintiffs and other Class

   members purchased iQIYI common stock relying upon the integrity of the market relating to iQIYI

   common stock and suffered economic losses as a result thereof.

          170.     The declines in iQIYI’s common stock price on April 7-8, 2020 and August 13-


                                                  50
 Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 57 of 104 PageID #: 2146




        14, 2020 were a direct result of the nature and extent of Exchange Act Defendants’ prior

        misstatements and omissions being revealed to investors after the markets closed on April 7-8,

        2020, and August 13-14, 2020. The timing and magnitude of iQIYI’s stock price declines evidence

        the impact Exchange Act Defendants’ false statements had on the Company’s stock price during

        the Class Period and negate any inference that the loss suffered by Plaintiffs and other Class

        members was caused by changed market conditions or macroeconomic, industry, or Company-

        specific factors unrelated to Exchange Act Defendants’ fraudulent conduct.

VIII.       ADDITIONAL INDICIA OF SCIENTER

               171.        Exchange Act Defendants were active and culpable participants in the fraud, as

        evidenced by their knowing and reckless issuance and/or ultimate authority over iQIYI’s and the

        Individual Defendants’ materially false or misleading statements and omissions. The Individual

        Defendants acted with scienter in that they knew or recklessly disregarded that the public

        statements more specifically set forth in Section VI were materially false or misleading when

        made, and knowingly or recklessly participated or acquiesced in the issuance or dissemination of

        such statements as primary violators of the federal securities laws. In addition to the numerous

        allegations above setting forth Exchange Act Defendants’ knowledge of inflated user numbers and

        deferred revenue alleged above, Exchange Act Defendants’ scienter is further evidenced by the

        following facts.

                A. iQIYI’s User Numbers and Revenue Figures Were Critical to Its Core
                   Operations

               172.        The Individual Defendants’ knowledge of iQIYI’s inflated user numbers—in

        particular, daily active users (“DAU”) and membership service revenues—and deferred revenues

        can be inferred because these facts were critical to iQIYI’s core operations.

               173.        Indeed, as set forth in Section V(A)(4)-(5), daily active users is one of the most

                                                          51
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 58 of 104 PageID #: 2147




   important metrics investors look to when investing in a media company like iQIYI because it

   generates a majority—over 75%—of its revenue through a combination of selling subscriptions to

   its online streaming service and by selling advertisements on its platform. Both revenue streams

   depend almost entirely on the number of active users subscribing to and watching the Company’s

   programs.

          174.     All major online media and social media platforms, including YouTube, TikTok

   and Facebook, use DAU as a critical user metric. iQIYI was no different. The most accurate way

   for investors to assess iQIYI’s overall viewership numbers (and the revenues it generated

   therefrom) was by looking to the number of DAU, that were using iQIYI’s platform.

          175.      Indeed, iQIYI’s registration statement and annual reports claimed iQIYI was the

   largest internet video streaming service in China for both mobile apps and PCs in terms of average

   DAUs and total user time spent on the platform. In its SEC filings, iQIYI defined mobile DAUs

   on its platform as the number of unique mobile devices that had accessed the iQIYI platform

   through its mobile app at least once during a day. iQIYI’s SEC filings in fact stated that a “massive

   and highly engaged user base,” which includes DAU, was one of iQIYI’s key competitive

   strengths and that the Company’s success “was primarily attributable” to those key competitive

   strengths.

          176.      The Company touted in the Registration Statement that “[w]e are one of the largest

   internet companies in China in terms of user base.” The Registration Statement flatly stated:

                We have a massive and highly engaged user base, which drives our revenue growth.
                Our ability to continue to effectively maintain and expand our user base will affect the
                growth of our business and our revenues going forward.

          177.      The DAU metric was central to iQIYI’s purported success because the Company

   and the market expect China’s non-paying internet video users to rapidly convert into paying


                                                     52
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 59 of 104 PageID #: 2148




   customers. Indeed, iQIYI’s monetization model centered on converting DAUs into paying

   members. As the Company explained in the Registration Statement:

              Monetization Opportunities in the Internet Video Industry in China

              Internet video platforms in China currently generate revenues mainly from membership
              services and online advertising. Monetization through derivative works is also
              expected to become an increasingly important revenue source. The industry has shifted
              from heavy reliance on online advertising revenues to a more balanced and diversified
              revenue generation model.

              [ ] Chinese consumers are increasingly willing to pay fees to internet video platforms
              to access premium content and quality services. According to the iResearch
              Report, paying ratio of internet video users in China, as measured by number of users
              who pay for video content related services during the year as a percentage of total
              number of internet video users in the same year, has increased from approximately
              1.2% in 2012 to 13.2% in 2016, and is expected to further increase to 40.0% in 2022.

          178.     The Registration Statement touts that iQIYI “reshaped the internet video

   streaming industry in China by successfully cultivating users’ willingness to pay for content.”

          179.     As Defendant Gong stated on the Company’s May 17, 2019 earnings call, iQIYI’s

   business is “mainly focused on converting free users into paying users.” Each DAU that is not a

   paying member represents an attainable growth opportunity for the Company.

          180.     Inflating the Company’s DAUs thus misled the market about the Company’s

   ability to attract more paying members. As an HSBC analyst report stated in August 2019, “[w]e

   expect iQIYI’s live streaming and game business can leverage on iQIYI’s 590m MAU and 120m

   DAU for traffic conversion and therefore could see upside to help drive faster growth in other

   revenue.” The Individual Defendants undoubtedly closely followed the Company’s DAU metrics

   and fully understood that falsely inflating the DAU would materially mislead investors.

          181.     Similarly, with respect to membership service revenues, as set forth in Sections

   V(A)(4) and (6), iQIYI’s primary source of deferred revenue was the purchase of customer

   memberships, making membership service revenues one of iQIYI’s top priorities. For instance,

                                                   53
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 60 of 104 PageID #: 2149




   according to iQIYI’s 2018 Annual Report, membership services accounted for 42.5% of revenues,

   which, according to its 2019 Annual Report, increased to 49.8% of revenues.

          182.     In fact, the Individual Defendants themselves stressed the importance of

   membership service revenues to iQIYI’s business. For example, Defendant Wang stated in an

   October 31, 2018 press release that “[m]embership services . . . [was] the biggest revenue

   contributor for the Company.” Defendant Wang likewise stated in a February 21, 2019

   announcement of fourth quarter results that “[m]embership business continued to be the main

   engine driving our growth.” Moreover, Defendant Wang stated in a May 16, 2019 press release

   that “[m]embership business again spearheaded the growth in the quarter, reflecting the strength

   and popularity of our vast library of premium content.” Furthermore, Defendant Gong stated in a

   November 6, 2019 press release that “our subscription business contributed more than half of our

   total quarterly revenues for the first time.” And again in a February 27, 2020 press release

   Defendant Gong touted that “membership business continued to spearhead our overall growth

   throughout the year, driven by the increasing number of total subscribing members which reached

   107 million at year end.”

          183.     Even the media recognized iQIYI’s active users and membership services to be of

   utmost important to iQIYI’s business. For example, a Seeking Alpha article published on March

   28, 2018 explained that “[i]t’s clear from iQIYI’s strategy [] that it intends membership services

   to be the anchor of its business.”

          184.      Additionally, as set forth in Section V(A)(8), Xin’ai Sports represented a

   significant amount of iQIYI’s business. Further, the Company and analysts viewed Xin’ai Sports

   as a growth vehicle for the Company. Indeed, Defendant Gong explained on an October 31, 2018

   earnings call for the third quarter of 2018 that “[t]he new joint venture will operate all sports-


                                                  54
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 61 of 104 PageID #: 2150




   related content business, including the upgraded iQIYI Sports app, which brings together an

   extensive offering of sports content with smoother user experience.” On August 20, 2019, as part

   of iQIYI’s earnings call for the second quarter of 2019, Defendant Gong further explained that

   Xin’ai was “an important part of our content library” and similarly reaffirmed that “sports content

   is obviously a very important racetrack for us.”

          185.     Analysts likewise understood the transaction to be important for iQIYI. An August

   22, 2019 analyst report from Industrial Securities echoed Defendant Gong’s enthusiasm, stating

   that “sports content is highly valued by iQIYI” and “may become a new growth point for iQIYI.”

   Further, an October 23, 2019 analyst report from CCB International stated that iQIYI’s plan to

   increase sports video content would “extend the company’s audience base to include more elderly

   and affluent viewers,” which would help provide a “considerable increase” of paying subscribers.

          186.     Therefore, the knowledge that iQIYI inflated its user numbers and deferred

   revenue figures can be imputed to the Individual Defendants.

           B. Exchange Act Defendants Waiting Months to Tell Investors about the SEC and
              NASDAQ Investigations Supports a Strong Inference of Scienter

          187.     Furthermore, as a way to conceal from investors Defendants’ wrongdoing,

   Exchange Act Defendants hid from investors for roughly four months the fact that the SEC and

   NASDAQ initiated investigations into the very topics alleged here as false and misleading.

          188.     Indeed, the Wolfpack Report that first revealed certain of Exchange Act

   Defendants’ wrongdoing was published on April 7, 2020. Notably, a couple of weeks after the

   Wolfpack Report was released, Exchange Act Defendants received notice that the SEC and

   NASDAQ initiated investigations and sought documents related to the allegations in the Wolfpack

   Report. It was not until August 13, 2020 that Exchange Act Defendants revealed that such

   investigations existed. In fact, Defendant Wang admitted on August 14, 2020 that Exchange Act

                                                      55
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 62 of 104 PageID #: 2151




   Defendants had received inquiries from both NASDAQ and the SEC within a “a couple weeks”

   of the release of the Wolfpack Report in April 2020

          189.     Even if Exchange Act Defendants did not have an affirmative duty to disclose the

   investigations, not doing so supports an inference of scienter that they knew their financial and

   operating performance metrics were inflated, yet were trying to downplay the Wolfpack Report

   by making investors think the allegations from the report were untrue and nothing to worry about.

           C. Defendants’ Financial Motivation to Inflate iQIYI’s User Numbers and Deferred
              Revenue Supports a Strong Inference of Scienter

          190.     Defendants Li and Baidu were each highly motivated to mislead investors about

   iQIYI’s financial and operating performance in the Registration Statement and throughout the

   Class Period.

          191.     iQIYI reaped $2.25 billion in cash from the IPO, which was the second largest

   IPO ever for a Chinese company in the United States. Following the IPO, and throughout the Class

   Period, Baidu owned a majority of iQIYI and maintained 92.7% voting control With complete

   control over iQIYI, Baidu had the ability to, and did, enter into myriad related party transactions

   that provided benefits to Baidu. Additionally, Defendant Li beneficially owned over 5.6 million

   shares of Baidu throughout the Class Period. As iQIYI’s annual reports concede, Defendant Li

   “has the majority voting power in Baidu and is deemed to beneficially own iQIYI’s shares held

   by Baidu Holdings.” Defendants Baidu and Li’s respective scienter can be imputed to iQIYI.

           D. Defendants Gong and Wang’s SOX Certifications Support a Strong Inference of
              Scienter

          192.     Finally, accompanying Defendants’ 2018 and 2019 Forms 20-F, which contained

   materially false and misleading statements, Defendants Gong and Wang executed certifications

   pursuant to Sarbanes-Oxley Act of 2002 (“SOX”) Section 302 attesting to the accuracy of financial


                                                   56
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 63 of 104 PageID #: 2152




   reporting, the disclosure of any material changes to the [C]ompany’s internal control over financial

   reporting, and the disclosure of all fraud. The certifications stated that Defendants Gong and Wang

   were “responsible for establishing and maintaining disclosure controls and procedures” and

   “[e]valuated the effectiveness of the Company’s disclosure controls and procedures.” The SOX

   Section 302 certifications further stated that Defendants Gong and Wang “evaluat[ed] [] internal

   control over financial reporting,” and that “th[e] report does not contain any untrue statement of a

   material fact or omit to state a material fact necessary to make the statements made, in light of the

   circumstances under which such statements were made, not misleading with respect to the period

   covered by th[e] report.” Defendants Gong and Wang also executed certifications pursuant to SOX

   Section 906, which accompanied the 2018 and 2019 Forms 20-F, attesting to the accuracy of the

   Company’s financial reporting.

          193.     By signing these certifications, Defendants Gong and Wang certified that the

   Company’s internal controls over financial reporting and disclosure controls and procedures were

   effective, evidencing their access (and purported review of) iQIYI’s financial data as well as the

   materially false and misleading statements set forth above.

          194.     Contrary to Defendants Gong’s and Wang’s representations, throughout the Class

   Period, iQIYI suffered from severe internal control deficiencies and deficient disclosure controls

   and procedures, as evidenced by the fact that, as alleged herein, Defendants’ inflated user numbers

   and deferred revenue figures rendered Defendants’ public statements materially false and

   misleading.

          195.     Had Defendants Gong and Wang actually conducted the assessments and

   evaluations required, they would have discovered iQIYI’s inflated user numbers and deferred

   revenue figures misrepresentations and omissions contained within their public statements.


                                                    57
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 64 of 104 PageID #: 2153




      Accordingly, Defendants Gong and Wang, knew, or at the very least, were severely reckless in

      not knowing of the facts which rendered their public statements materially false and misleading.

IX.       CONTROL PERSON ALLEGATIONS

             196.     Defendants Gong and Wang and Baidu, by virtue of their high-level and

      controlling positions at iQIYI, directly participated in the management of the Company, were

      directly involved in the day-to-day operations of the Company at the highest levels, and were privy

      to confidential proprietary information about the Company, its business, operations, internal

      controls, growth, financial statements, and financial condition as alleged herein. As set forth

      below, the materially misstated information conveyed to the public was the result of the collective

      actions of these individuals.

             197.     Defendants Gong and Wang, as senior executive officers of iQIYI, Defendant

      Gong as a member of the Board of Directors of iQIYI, and Baidu as controlling shareholder of

      iQIYI—a publicly held company whose common stock was traded on the NASDAQ, and

      governed by the federal securities laws—each had a duty to disseminate prompt, accurate, and

      truthful information with respect to the Company’s business, operations, internal controls, growth,

      financial statements, and financial condition, and to correct any previously issued statements that

      had become materially misleading or untrue, so that the market prices of iQIYI’s publicly-traded

      common stock would be based on accurate information. Defendants Gong and Wang and Baidu

      each violated these requirements and obligations during the Class Period.

             198.     Defendants Gong and Wang, because of their positions of control and authority as

      senior executive officers of iQIYI, Defendant Gong, as a member of the Board of Directors of

      iQIYI , and Baidu, as the controlling shareholder of iQIYI, were able to and did control the content

      of iQIYI’s SEC filings, press releases, and other public statements issued by or on behalf of iQIYI


                                                      58
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 65 of 104 PageID #: 2154




   during the Class Period. Each would have been provided with copies of the statements made in

   the SEC filings at issue in this action before they were issued to the public and would have had

   the ability to prevent their issuance or cause them to be corrected. Accordingly, Defendants Gong

   and Wang and Baidu are responsible for the accuracy of the public statements alleged herein.

          199.     Defendants Gong and Wang and Baidu are liable as participants in a fraudulent

   scheme and course of conduct that operated as a fraud or deceit on purchasers of iQIYI common

   stock by disseminating materially false and misleading information, and concealing and omitting

   material adverse facts. The scheme deceived the investing public regarding iQIYI’s business,

   operations, and management, and the intrinsic value of iQIYI’s common stock, and caused

   Plaintiffs and members of the Class to purchase iQIYI common stock at artificially inflated prices.

          200.     The Company is liable for the acts of the Individual Defendants and its employees

   under the doctrine of respondeat superior and common law principles of agency because all of the

   wrongful acts complained of herein were carried out within the scope of their employment.

          201.     The scienter of the Individual Defendants and other employees and agents of the

   Company is similarly imputed to the Company under respondeat superior and agency principles.

 X.    CLASS ACTION ALLEGATIONS

          202.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

   Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons and entities other than

   Defendants that purchased or otherwise acquired iQIYI securities during the Class Period and were

   damaged thereby (the “Exchange Act Class”). Excluded from the Exchange Act Class are

   Exchange Act Defendants and their families, the officers and directors and affiliates of Exchange

   Act Defendants, at all relevant times, members of their immediate families and their legal

   representatives, heirs, successors or assigns and any entity in which Exchange Act Defendants

   have or had a controlling interest.
                                                   59
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 66 of 104 PageID #: 2155




           203.     The members of the Exchange Act Class are so numerous that joinder of all

   members is impracticable. According to its annual reports filed with the SEC, during the Exchange

   Act Class Period, iQIYI had approximately 5,135,516,521 ordinary shares outstanding and was

   actively traded on the NASDAQ under the ticker symbol “IQ.” While the exact number of Class

   members is unknown to Plaintiffs at this time and can only be ascertained through appropriate

   discovery, Plaintiffs believe that there are at least thousands of members in the proposed Exchange

   Act Class. Record owners and other members of the Exchange Act Class may be identified from

   records maintained by iQIYI or its transfer agent and may be notified of the pendency of this action

   by mail, using the form of notice similar to that customarily used in securities class actions.

           204.     Plaintiffs’ claims are typical of the claims of the members of the Exchange Act

   Class, as all members of the Exchange Act Class are similarly affected by Exchange Act

   Defendants’ wrongful conduct in violation of federal law that is complained of herein.

           205.     Plaintiffs will fairly and adequately protect the interests of the members of the

   Exchange Act Class and have retained counsel competent and experienced in class and securities

   litigation.

           206.     Common questions of law and fact exist as to all members of the Exchange Act

   Class and predominate over any questions solely affecting individual members of the Exchange

   Act Class. Among the questions of law and fact common to the Exchange Act Class are:

           (a) Whether Exchange Act Defendants violated the federal securities laws by their acts and

                 omissions alleged herein;

           (b) Whether the statements Exchange Act Defendants made to the investing public during

                 the Class Period contained material misrepresentations or omitted to state material

                 information;


                                                    60
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 67 of 104 PageID #: 2156




              (c) Whether, and to what extent, the market price of iQIYI ADSs were artificially inflated

                  during the Class Period because of the material misstatements alleged herein;

              (d) Whether Defendants acted with the requisite level of scienter;

              (e) Whether the Individual Defendants and Baidu were controlling persons of iQIYI; and

              (f) Whether the members of the Exchange Act Class have sustained damages as a result of

                  the conduct complained of herein, and if so, the proper measure of such damages.

              207.    A class action is superior to all other available methods for the fair and efficient

      adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

      damages suffered by individual Exchange Act Class members may be relatively small, the expense

      and burden of individual litigation make it impossible for members of the Exchange Act Class to

      individually redress the wrongs done to them. There will be no difficulty in the management of

      this action as a class action.

XI.        APPLICABILITY OF             PRESUMPTION           OF        RELIANCE:    FRAUD-ON-THE-
           MARKET DOCTRINE

              208.    To the extent that Plaintiffs allege that Exchange Act Defendants made affirmative

      misstatements, Plaintiffs will rely upon the presumption of reliance established by the fraud-on-

      the-market doctrine in that, among other things:

              (a) Exchange Act Defendants made public misrepresentations or failed to disclose material

                  facts during the Class Period;

              (a) the omissions and misrepresentations were material;

              (b) iQIYI securities are traded in an efficient market;

              (c) the misrepresentations alleged would tend to induce a reasonable investor to misjudge

                  the value of the Company’s securities;




                                                       61
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 68 of 104 PageID #: 2157




          (d) Plaintiffs and other members of the Exchange Act Class purchased iQIYI’s securities

              between the time Exchange Act Defendants misrepresented or failed to disclose

              material facts and the time the true facts were disclosed, without knowledge of the

              misrepresented or omitted facts;

          (e) iQIYI stock met the requirements for listing and were listed and actively traded on the

              NASDAQ, which is a highly efficient and automated market;

          (f) as a regulated issuer, iQIYI filed periodic public reports with the SEC;

          (g) iQIYI regularly communicated with public investors via established market

              communication mechanisms, including regular dissemination of press releases on the

              national circuits of major newswire services and other wide-ranging public disclosures,

              such as communications with the financial press and other similar reporting services;

          (h) iQIYI was followed by numerous securities analysts employed by major brokerage

              firms including, but not limited to, J.P. Morgan, Jefferies, UBS, Credit Suisse,

              Oppenheimer, HSBC, and Bank of America, all of which wrote reports that were

              distributed to the sales force and certain customers of their respective brokerage firm(s)

              and that were publicly available and entered the public marketplace;

          (i) the Company’s shares were liquid and traded with moderate to heavy volume during

              the Class Period;

          209.    As a result of the foregoing, the market for iQIYI’s securities promptly digested

   current information regarding iQIYI from publicly available sources and reflected such

   information in iQIYI’s securities price(s). Under these circumstances, all persons and entities who

   purchased or otherwise acquired iQIYI’s securities during the Class Period suffered similar




                                                   62
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 69 of 104 PageID #: 2158




       injuries through their purchase of iQIYI at artificially inflated prices and thus, the presumption of

       reliance applies.

              210.    The material misrepresentations and omissions alleged herein would tend to induce

       a reasonable investor to misjudge the value of iQIYI’s common stock.

              211.    Without knowledge of the misrepresented or omitted material facts alleged herein,

       Plaintiffs and other members of the Exchange Act Class purchased shares of iQIYI’s common

       stock and exchange-traded options on such common stock between the time Exchange Act

       Defendants misrepresented or failed to disclose material facts and the time the true facts were

       disclosed.

XII.       NO SAFE HARBOR

              212.    The statutory safe harbor provided by the PSLRA for forward-looking statements

       under certain circumstances does not apply to any of the materially false and misleading statements

       alleged in this pleading. First, many of the statements alleged to be false and misleading relate to

       historical facts or existing conditions. Second, to the extent any of the allegedly false and

       misleading statements may be characterized as forward-looking, they were not adequately

       identified as “forward-looking” statements when made. Third, any purported forward-looking

       statements were not accompanied by meaningful cautionary language because the risks that

       Exchange Act Defendants warned of had already come to pass.

              213.    To the extent any statements alleged to be false and misleading may be construed

       to discuss future intent, they are mixed statements of present or historical facts and future intent

       and are not entitled to PSLRA safe-harbor protection—at least with respect to the part of the

       statement that refers to the present.




                                                        63
 Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 70 of 104 PageID #: 2159




                214.    In addition, the PSLRA imposes an additional burden on oral forward-looking

        statements, requiring Exchange Act Defendants to include a cautionary statement that the

        particular oral statement is a forward-looking statement, and that “actual results might differ

        materially from those projected in the forward-looking statement.” 15 U.S.C. § 78u-5(c)(2)(A)(i)-

        (ii). Exchange Act Defendants failed to both identify certain oral statements as forward-looking

        and include the cautionary language required by the PSLRA.

                215.    Furthermore, Exchange Act Defendants did not accompany their statements with

        meaningful cautionary language identifying important factors that could cause actual results to

        differ materially from any results projected. To the extent Exchange Act Defendants included any

        cautionary language, that language was not meaningful because any potential risks identified by

        Defendants had already passed or manifested. As detailed herein, Exchange Act Defendants failed

        to disclose to the market that iQIYI’s user numbers and deferred revenue figures were overstated.

                216.    In the alternative, to the extent that the statutory safe harbor is determined to apply

        to any forward-looking statements pleaded herein, Exchange Act Defendants are liable for those

        false forward-looking statements because at the time each of those forward-looking statements

        were made, the speaker had actual knowledge that the forward-looking statement was materially

        false or misleading, or the forward-looking statement was authorized or approved by an executive

        officer of iQIYI who knew that the statement was false when made.

XIII.        EXCHANGE ACT CAUSES OF ACTION

                                                     COUNT I

                        Violation of Section 10(b) of the Exchange Act and Rule 10b-5
                                Against iQIYI and the Individual Defendants

                217.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

        set forth herein.

                                                          64
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 71 of 104 PageID #: 2160




          218.    This Count is asserted against the Company and the Individual Defendants and is

   based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

   thereunder by the SEC.

          219.     During the Class Period, the Company and the Individual Defendants, individually

   and in concert, directly or indirectly, disseminated or approved the false statements specified

   above, which they knew or deliberately disregarded were misleading in that they contained

   misrepresentations and failed to disclose material facts necessary in order to make the statements

   made, in light of the circumstances under which they were made, not misleading.

          220.    The Company and the Individual Defendants violated §10(b) of the 1934 Act and

   Rule 10b-5 in that they:

          a.      employed devices, schemes and artifices to defraud;

          b.      made untrue statements of material facts or omitted to state material facts necessary

   in order to make the statements made, in light of the circumstances under which they were made,

   not misleading; or

          c.      engaged in acts, practices and a course of business that operated as a fraud or deceit

   upon Plaintiffs and others similarly situated in connection with their purchases of the Company’s

   securities during the Class Period.

          221.    The Company and the Individual Defendants acted with scienter in that they knew

   that the public documents and statements issued or disseminated in the name of the Company were

   materially false and misleading; knew that such statements or documents would be issued or

   disseminated to the investing public; and knowingly and substantially participated, or acquiesced

   in the issuance or dissemination of such statements or documents as primary violations of the

   securities laws. These defendants by virtue of their receipt of information reflecting the true facts


                                                    65
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 72 of 104 PageID #: 2161




   of the Company, their control over, and/or receipt and/or modification of the Company’s allegedly

   materially misleading statements, and/or their associations with the Company which made them

   privy to confidential proprietary information concerning the Company, participated in the

   fraudulent scheme alleged herein.

           222.    Individual Defendants, who are the senior officers and/or directors of the

   Company, had actual knowledge of the material omissions and/or the falsity of the material

   statements set forth above, and intended to deceive Plaintiffs and the other members of the

   Exchange Act Class, or, in the alternative, acted with reckless disregard for the truth when they

   failed to ascertain and disclose the true facts in the statements made by them or other personnel of

   the Company to members of the investing public, including Plaintiffs and the Exchange Act Class.

           223.    As a result of the foregoing, the market price of the Company’s securities was

   artificially inflated during the Class Period. In ignorance of the falsity of the Company’s and the

   Individual Defendants’ statements, Plaintiffs and the other members of the Exchange Act Class

   relied on the statements described above and/or the integrity of the market price of the Company’s

   securities during the Class Period in purchasing the Company’s securities at prices that were

   artificially inflated as a result of the Company’s and the Individual Defendants’ false and

   misleading statements.

           224.    Had Plaintiffs and the other members of the Exchange Act Class been aware that

   the market price of iQIYI securities had been artificially and falsely inflated by the Company’s

   and the Individual Defendants’ misleading statements and by the material adverse information

   which the Company and the Individual Defendants did not disclose, they would not have purchased

   the Company’s securities at the artificially inflated prices that they did, or at all.




                                                      66
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 73 of 104 PageID #: 2162




             225.   As a result of the wrongful conduct alleged herein, Plaintiffs and other members

   of the Exchange Act Class have suffered damages in an amount to be established at trial.

             226.   By reason of the foregoing, the Company and the Individual Defendants have

   violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to

   the Plaintiffs and the other members of the Exchange Act Class for substantial damages which

   they suffered in connection with their purchases of the Company’s securities during the Class

   Period.

                                                 COUNT II

                             Violation of Section 20(a) of the Exchange Act
                                   Against the Individual Defendants

             227.   Plaintiffs repeat and reallege each and every allegation contained in the foregoing

   paragraphs as if fully set forth herein.

             228.   During the Class Period, the Individual Defendants participated in the operation

   and management of the Company, and conducted and participated, directly and indirectly, in the

   conduct of the Company’s business affairs. Because of their senior positions, they knew the

   adverse non-public information regarding the Company’s business practices.

             229.   As officers and/or directors of a publicly owned company, the Individual

   Defendants had a duty to disseminate accurate and truthful information with respect to the

   Company’s financial condition and results of operations, and to correct promptly any public

   statements issued by the Company which had become materially false or misleading.

             230.   Because of their positions of control and authority as senior officers, the Individual

   Defendants were able to, and did, control the contents of the various reports, press releases and

   public filings which the Company disseminated in the marketplace during the Class Period.

   Throughout the Class Period, the Individual Defendants exercised their power and authority to

                                                     67
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 74 of 104 PageID #: 2163




   cause the Company to engage in the wrongful acts complained of herein. The Individual

   Defendants therefore, were “controlling persons” of the Company within the meaning of Section

   20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

   artificially inflated the market price of the Company’s securities.

          231.    Each of the Individual Defendants, therefore, acted as a controlling person of the

   Company. By reason of their senior management positions and/or being directors of the Company,

   each of the Individual Defendants had the power to direct the actions of, and exercised the same

   to cause, the Company to engage in the unlawful acts and conduct complained of herein. Each of

   the Individual Defendants exercised control over the general operations of the Company and

   possessed the power to control the specific activities which comprise the primary violations about

   which Plaintiffs and the other members of the Exchange Act Class complain.

          232.    By reason of the above conduct, the Individual Defendants are liable pursuant to

   Section 20(a) of the Exchange Act for the violations committed by the Company.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs prays for relief and judgment as follows:

          A.      Determining that this action is a proper class action, and certifying Plaintiffs as the

      Exchange Act Class representatives under Rule 23 of the Federal Rules of Civil Procedure and

      Lead Plaintiffs’ counsel as Lead Counsel for the Exchange Act Class;

          B.      Awarding compensatory damages in favor of Plaintiffs and the other Exchange Act

      Class members against all Exchange Act Defendants, jointly and severally, for all damages

      sustained as a result of Exchange Act Defendants’ wrongdoing, in an amount to be determined

      at trial, including pre-judgment and post-judgment interest, as allowed by law;

          C.      Awarding Plaintiffs and the Exchange Act Class their reasonable costs and

      expenses incurred in this action, including counsel fees and expert fees; and
                                                    68
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 75 of 104 PageID #: 2164




               D.       Awarding such equitable/injunctive or other relief as deemed appropriate by the

            Court.

XIV.        VIOLATIONS OF SECTIONS 11 AND 15 OF THE SECURITIES ACT

               233.      The claims set forth below in Counts III and IV allege violations of Sections 11

       and 15 of the Securities Act. Lead Plaintiffs bring these claims individually and on behalf of the

       Securities Act Class, consisting of all persons and entities who purchased or otherwise acquired

       iQIYI common stock pursuant and traceable to the Offering Documents issued in connection with

       the initial public offering, completed on or about March 28, 2018 (the “IPO” or “Offering”).36 The

       Securities Act Claims solely allege strict liability and negligence causes of action, and do not sound

       in fraud. Accordingly, for the purpose of these Securities Act Claims, Lead Plaintiffs expressly

       exclude and disclaim any allegation that could be construed as alleging fraud, intentional

       misconduct, or deliberately reckless misconduct. Plaintiffs therefore expressly do not incorporate

       by reference any allegations contained in Sections I-XIII, supra.

                A. Factual Background

                     1. iQIYI Touted Itself as the Netflix of China While Raising $2 Billion From U.S.
                        Investors in an IPO

               234.     Launched in 2010, iQIYI is a Beijing, China-based online streaming entertainment

       provider. iQIYI’s online video platform features original content produced by iQIYI, as well as a

       library of other professionally-produced content, and user-generated content. According to iQIYI’s



       36
          The following are excluded from the Securities Act Class: (i) Defendants; (ii) members of the
       immediate family of any Defendant who is an individual; (iii) any person who was an officer or
       director of iQIYI during the Class Period; (iv) any firm, trust, corporation, or other entity in which
       any Defendant (or members of the immediate family of any Defendant) has or had a controlling
       interest; (v) iQIYI’s employee retirement and benefit plan(s) and their participants or beneficiaries,
       to the extent they made purchases through such plan(s); and (vi) the legal representatives, affiliates,
       heirs, successors-in-interest, or assigns of any such excluded person.

                                                         69
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 76 of 104 PageID #: 2165




   2018 Annual Report, filed with the SEC on Form 20-F, iQIYI touted itself to investors as the

   “leading internet video streaming service in China.” Hailed as the Netflix of China, iQIYI

   marketed itself to U.S. investors as the top online streaming entertainment providers in Asia—a

   market with billions of potential subscribing customers: “[t]hrough [iQIYI’s] curated premium

   content, [the Company] attracts[s] a massive user base with tremendous user engagement, and

   generate[s] significant monetization opportunities.”

          235.    Like Netflix, iQIYI’s customers primarily access the Company’s entertainment

   offerings content through a monthly or annual subscription which allows them to access the

   Company’s entertainment programs. The Company represented in SEC filings that the majority of

   its users were subscribing members “and, to a lesser extent, users who gain access to [iQIYI’s]

   premium content library through paid video on-demand service.” iQIYI generates advertising

   revenue through various methods, such as commercials that run prior to streaming, pop-up

   advertisements, and product placement in videos.

          236.    Critically, iQIYI’s two primary sources of revenue—membership subscriptions and

   advertising—are both dependent and a function of the number of customers subscribing to iQIYI’s

   service and viewing its programs. Thus, it is vital to iQIYI to maintain and grow a large and active

   user base to generate revenue.

              2. iQIYI was a Complex and Opaque Organization

          237.    Prior to the IPO, it was extremely difficult for investors to understand iQIYI’s

   corporate structure and accounting methods. iQIYI operates through a complex web of on-shore

   and off-shore companies which results in inherently unclear accounting structure. The following

   diagram sets forth the Company’s organizational structure.




                                                   70
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 77 of 104 PageID #: 2166




          238.    Complicating matters further, while iQIYI purportedly operates under U.S.

   Generally Accepted Accounting Principles (GAAP) and the U.S. Public Company Accounting

   Oversight Board (PCAOB), the Company acknowledges that the Registration Statement was

   “prepared by an auditor who is not inspected by the Public Company Accounting Oversight

   Board.” Gaining 100% transparency into iQIYI’s, membership numbers, financial information

   and accounting for such financial information is difficult and, in some cases, not possible.




                                                   71
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 78 of 104 PageID #: 2167




          239.    Further complicating matters, much of the third-party research related to iQIYI’s

   operations such as mobile advertising data, financial research and governmental filings were not

   easily accessible because of limitations imposed by the Chinese government and language barriers.

   Accordingly, many U.S. investors were forced to rely almost entirely on the substantive

   representations and financial data contained in the Company’s SEC filings.

              3. iQIYI Raised Over $2 Billion From U.S. Investors in a Massive IPO

          240.    On February 27, 2018, iQIYI filed a registration statement on Form F-1 with the

   SEC in connection with the Company’s IPO. After several amendments, the SEC declared the

   registration statement effective on March 28, 2018.37 On March 29, 2018, iQIYI conducted its IPO

   pursuant to the Offering Documents and issued 125 million American Depository Shares

   (“ADSs”) to the public at the Offering price of $18.00 per share. As a result of the Offering, iQIYI

   raised approximately $2,182,500,000 in proceeds upon the IPO’s completion, after underwriting

   discounts and commission.

          241.    Following the IPO, iQIYI shares traded on the NASDAQ market, a major United

   States securities exchange. However, along with being listed on a major U.S. exchange iQIYI came

   heightened regulatory requirements as well as the requirements of the federal securities laws. As

   part of those requirements, iQIYI was required to file accurate, audited, financial statements with

   the SEC.

              4. iQIYI’s Active User and Deferred Revenue Figures Were Crucial to the
                 Company’s Success




   37
     On March 29, 2018, iQIYI filed a prospectus on Form 424B4 with the SEC in connection with
   the IPO, which incorporated and formed part of the Registration Statement. The Registration
   Statement and Prospectus are together referred to herein as the “Offering Documents”.

                                                   72
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 79 of 104 PageID #: 2168




           242.    Despite the heightened requirements that came with raising $2 billion of capital in

   the U.S., iQIYI issued Offering Documents that contained significantly inflated viewership and

   revenue numbers to make it appear as though the Company had significantly more active users

   than it actually did.

           243.    Critically, active users is one of the most important metrics investors look to when

   investing in a media company like iQIYI because it generates a majority (over 75%) of its revenue

   through a combination of selling subscriptions to its online streaming service and by selling

   advertisements on its platform. Both revenue streams depend almost entirely on the number of

   users subscribing to and watching the Company’s programs.

           244.    The most accurate way for investors to assess iQIYI’s overall viewership numbers

   (and the revenues it generated therefrom) was by looking to the number of daily active users

   (“DAU”) that were using iQIYI’s platform. Indeed, all major online media and social media

   platforms, including YouTube, TikTok and Facebook, use DAU as a critical user metric.

           245.     Indeed, iQIYI’s registration statement and annual reports claimed iQIYI was the

   largest internet video streaming service in China for both mobile apps and PCs in terms of average

   DAUs and total user time spent on the platform. In its SEC filings, iQIYI defined mobile DAUs

   on its platform as the number of unique mobile devices that had accessed the iQIYI platform

   through its mobile app at least once during a day. Indeed, iQIYI’s SEC filings stated that a

   “massive and highly engaged user base,” which includes DAU, was one of iQIYI’s key

   competitive strengths and that the Company’s success “was primarily attributable” to those key

   competitive strengths.

           246.    The other key metric for assessing iQIYI’s success was its membership services

   revenue. Membership services revenue was primarily the revenue the Company generated from


                                                    73
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 80 of 104 PageID #: 2169




   membership subscriptions. And because service subscriptions (such as annual and monthly

   subscriptions) are generally for future services that are to be performed by iQIYI, they are required

   under GAAP to be recorded as deferred revenue that is recognized as the year progresses. For

   example, in iQIYI’s case, its primary source of deferred revenue is the purchase of customer

   memberships, which range from one month to twelve months. When iQIYI sells a subscription the

   Company records the sale as deferred revenue. But as each month passes, the revenue for that

   month is earned, and the Company recognizes that ratable portion of deferred revenue to revenue.

          247.     Accordingly, daily active user metrics and deferred revenue were crucial metrics to

   investors and served as the two primary indicators for the success of iQIYI’s membership services

   and advertising revenues—the two revenue streams that accounted for over 75% of iQIYI’s overall

   revenues.

               5. iQIYI’s Offering Documents Contained Overstated Average Daily Active User
                  Metrics, Which Misled Investors about the Company’s Subscription Revenues

          248.     iQIYI’s Offering Documents contained inflated DAU numbers. Specifically, in

   the Offering Documents, iQIYI issued historical mobile DAU data that were materially inflated.

          249.     In the Offering Documents, iQIYI falsely stated that its average mobile DAUs at

   the end of the year in 2015, 2016 and 2017 was 88.3 million, 125.4 million and 126 million

   respectively.

          Membership services. Our membership services revenue increased by 277.5% from
          RMB996.7 million in 2015 to RMB3,762.2 million in 2016, primarily driven by
          the increase in the number of subscribing members, which in turn results from the
          expansion of our user base and user engagement. The number of subscribing
          members increased by 182.7% from 10.7 million as of December 31, 2015 to
          30.2 million as of December 31, 2016. Excluding individuals with trial
          memberships, the number of subscribing members increased by 180.4% from 10.7
          million as of December 31, 2015 to 30.0 million as of December 31, 2016. Between
          the fourth quarters of 2015 and 2016, our average mobile DAUs increased by
          42.0% from 88.3 million to 125.4 million, and our average mobile MAUs increased
          by 10.9% from 365.5 million to 405.4 million. Daily average total user time spent

                                                    74
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 81 of 104 PageID #: 2170




          on our iQIYI platform increased by 52.5% from 169.9 million hours in 2015 to
          259.1 million hours in 2016.


          ***

          Membership services. Our membership services revenue increased by 73.7% from
          RMB3,762.2 million in 2016 to RMB6,536.0 million (US$1,004.6 million) in
          2017, primarily driven by the increase in the number of subscribing members,
          which in turn results from the expansion of our user base and user engagement. The
          number of subscribing members increased by 68.4% from 30.2 million as of
          December 31, 2016 to 50.8 million as of December 31, 2017. “Subscribing
          members” refers to the individuals who purchased our monthly, quarterly or annual
          membership packages, including individuals with trial membership, and excluding
          individuals who used paid video on-demand service. The number of individuals
          with trial memberships has consistently accounted for less than 5% of the total
          number of subscribing members. Excluding individuals with trial memberships, the
          number of subscribing members increased by 66.8% from 30.0 million as of
          December 31, 2016 to 50.0 million as of December 31, 2017. Between the fourth
          quarters of 2016 and 2017, our average mobile DAUs increased by 0.5% from
          125.4 million to 126.0 million, and our average mobile MAUs increased by 3.9%
          from 405.4 million to 421.3 million. Daily average total user time spent on our
          iQIYI platform increased by 15.8% from 259.1 million hours in 2016 to 300.1
          million hours in 2017.

          250.     However, as discussed below, iQIYI’s reported DAU numbers were materially

   false and misleading because they were significantly overstated.

          251.     According to Lead Plaintiffs’ in-depth research into data from two leading

   industry research firms that cover China’s mobile internet market, (QuestMobile Research

   Institute and Aurora Mobile Limited), the actual average mobile DAU’s were substantially lower

   than iQIYI reported to investors. Specifically, according to QuestMobile, the true average mobile

   DAUs for iQIYI for 2015, 2016, and 2017 were overstated by 50%, 33.4%, and 11.5%,

   respectively.




                                                  75
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 82 of 104 PageID #: 2171




                      iQIYI’s Average Mobile Daily Active Users (in millions)
                          DAUs as              DAUs                Amount             Percentage
                         Disclosed by       According to         overstated vs.      overstated vs.
     Time Period            iQIYI           QuestMobile          QuestMobile         QuestMobile
    2015 Q4                        88.3              59.0                   29.3             50.0%
    2016 Q4                       125.4              94.0                   31.4             33.4%
    2017 Q4                       126.0             113.0                   13.0             11.5%


          252.     Aurora’s data corroborates QuestMobile’s data and further supports that iQIYI

   materially overstated its average mobile DAU figures. According to Aurora’s data, iQIYI did not

   have more than 90 million mobile DAU in December 2017, despite the Company reporting 126

   million mobile DAU for the fourth quarter of 2017.

              6. iQIYI’s Credit Reports Filed in China Further Belie the Revenue Reported to
                 Investors

          253.    Similarly, iQIYI’s Offering Documents inflated the amount of deferred revenue

   that iQIYI generate in the years 2015, 2016, and 2017. Specifically, iQIYI reported in its Offering

   Documents that the Company generated deferred revenue in 2015, 2016, and 2017 in the amounts

   of RMB339,880,000, RMB796,703,000, and RMB1,633,649,000, respectively.

          254.     However, in reality, iQIYI’s deferred revenue figures were much lower than what

   the Offering Documents reported to investors. Indeed, credit reports obtained by Plaintiffs on

   iQIYI show that the deferred revenue amounts the Company reported in the Registration Statement

   were inaccurate. In truth, iQIYI had much smaller amounts of deferred revenue from 2015 to

   2017—specifically, that iQIYI’s deferred revenue numbers for the years 2015, 2016, and 2017

   were overstated by 261.7%, 165.5%, and 86.2%, respectively:




                                                   76
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 83 of 104 PageID #: 2172




                          iQIYI’s Deferred Revenue (RMB in thousands)
                                                                2015    2016                    2017
      Deferred Revenue as Reported in Registration Statement 339,880 796,703               1,633,649
      Deferred Revenue Reported for VIEs                      93,963 300,037                 877,206
      Overstatement of Deferred Revenue                      245,917 496,666                 756,443
      Percentage Overstatement of Deferred Revenue           261.7% 165.5%                    86.2%


           B. Applicable PRC Accounting Principles and SAIC Filings

          255.     Among the many PRC governmental entities with supervision over corporations

   and their business activities in China is the State Administration for Market Regulation, also

   known as SAMR. The SAMR was created in 2018 through the merger of the State Intellectual

   Property Office and the State Administration for Industry and Commerce, known as the SAIC.

   The SAMR succeeded to the responsibilities and oversight previously carried out by the SAIC.

          256.     Up until 2018, the SAIC was the Chinese government body that regulates industry

   and commerce in China. Those responsibilities are now undertaken by the SAMR.

          257.     SAMR/SAIC is/was primarily responsible for business registrations, issuing and

   renewing business licenses and acts as the government supervisor of corporations. Pursuant to

   PRC law, all Chinese companies are required to 1) file audited financial statements pursuant to

   Chinese GAAP with the Chinese government annually or bi-annually; 2) file amendments to its

   business registration records whenever there is a change to its owners, business address, legal

   representative and board of directors and etc. within 15 or 30 days of such changes depending on

   character of its business.

          258.     Article 9 of the PRC Individual Proprietorship Enterprises Law Company Law

   requires registration of the enterprise’s initial investor. Article 15 of the same law requires filing

   of an amendment with the SAIC office whenever the investor is changed.

          259.     Though the law does not specify any effect on the new investors of delayed SAIC


                                                    77
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 84 of 104 PageID #: 2173




   registration except a monetary penalty, under PRC laws, a new owner’s or investors’ registration

   of ownership with the SAIC office is the conclusive way to determine the true owner or investor

   of an entity, especially when a third party claims the same interest in the entity. Therefore, in

   practice, true owners and investors will always have their interest registered with the SAIC office

   immediately after the interest is transferred, and the SAIC registration is often regarded as the final

   and necessary step in the closing of a transaction.

          260.     PRC Company Law, Article 165 requires that every business entity file a financial

   statement that is audited by an accounting firm with the SAIC as part of the annual inspection. The

   financial statements are required to be prepared according to PRC GAAP, which is the same as

   U.S. GAAP for all relevant purposes.

                                        SAIC Filings Are Reliable

          261.     Under PRC law, penalties for filing false SAIC filings include fines and revocation

   of the entity’s business license.

          262.     If an entity’s business license is revoked, the People’s Bank of China requires the

   bank account of that entity to be closed.

          263.     Without a business license the entity cannot legally conduct business in the PRC.

   Thus, iQIYI had a strong incentive to file accurate annual reports with the SAIC because its

   business could be shut down if it was caught filing false financial statements.

          264.     Reflecting their importance, SAIC filings must be signed by the legal

   representative of the entity submitting it. The legal representative must state "I confirm that the

   content of the submitted company's annual inspection report is true."

          265.     PRC law requires financial statements filed with the SAIC by iQIYI’s subsidiaries

   to be audited by Chinese CPA firms in conformance with Chinese GAAP. Further, the law requires

   that all revenue earned from any source by the entity must be recorded as revenue during the fiscal
                                                     78
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 85 of 104 PageID #: 2174




   year such revenue is earned. This rule governs reporting both to the SAIC and to the State Tax

   Bureau, and it imposes an obligation to report all revenue (and related financial statement items)

   timely, completely and accurately.

          266.     Chinese GAAP is substantially the same as U.S. GAAP. In particular for revenue

   recognition for sales of goods, U.S. GAAP, Chinese GAAP, and iQIYI’s stated revenue

   recognitions policy are the same.

          267.     There are no significant differences between Chinese GAAP and U.S. GAAP with

   respect to revenue recognition. Authoritative bodies have specifically noted that there are no

   differences between U.S. GAAP and Chinese GAAP.

          268.     The Committee of European Securities Regulators, in a paper entitled CESR's

   advice on the equivalence of Chinese, Japanese and US GAAPs (2007), noted that there were no

   significant differences between US GAAP and International Financial Reporting Standards

   (IFRS). Pg. 25, at 2nd entry on page.

          269.     There are no significant differences between IFRS and Chinese GAAP on revenue

   recognition. Id. at 35, 6th entry on page. Thus, transitively, there are no significant differences

   between U.S. GAAP or Chinese GAAP on revenue recognition.

          270.     Thus, there are no significant differences between U.S. GAAP and Chinese GAAP

   that can explain the differences in iQIYI’s SAIC financial statements and those it filed with the

   SEC.

          271.     In the Registration Statement, iQIYI’s describes its revenue recognition policy as:

              Revenue is recognized only when the price is fixed or determinable, persuasive
              evidence of an arrangement exists, the service is performed and collectability of the
              related fee is reasonably assured under ASC subtopic 605-10, Revenue Recognition:
              Overall, or ASC 605-10.

          272.     iQIYI’s 2018 Form 20-F describes its revenue recognition policies regarding

                                                   79
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 86 of 104 PageID #: 2175




   membership services as the following:

              Membership services

              The Group offers membership services to subscribing members with various
              privileges, which primarily including access to exclusive and ad-free streaming of
              premium content 1080P/4K high-definition video, Dolby Audio, and accelerated
              downloads and others. When the receipt of membership fees is for services to be
              delivered over a period of time, the receipt is initially recorded as deferred revenue and
              revenue is recognized ratably over the membership period as services are
              rendered. Membership services revenue also includes fees earned from on-demand
              content purchases made by members and the sale of the right to services such as other
              memberships, which the Group acquires and controls before they are transferred to
              subscribing members.

          273.     iQIYI’s 2018 Form 20-F describes its revenue recognition policies regarding live

   broadcasting, in relevant part, as: “Revenue from the sale of consumable virtual gifts is recognized

   when consumed by the user, or, in the case of time-based virtual items, recognized ratably over

   the period each virtual item is made available to the user. Virtual currency sold but not yet

   consumed by the purchasers is recorded as ‘Customer advances and deferred revenue.’”

          274.     iQIYI’s 2018 Form 20-F describes its revenue recognition policies regarding

   contract balances as the following:

              Contract balances

              Contract liabilities are mainly comprised of payments received for membership fees
              and virtual currency sold for which the corresponding services have not yet been
              provided to customers and are presented as “Customer advances and deferred revenue”
              on the consolidated balance sheets. The increase in customer advances and deferred
              revenue as compared to the year ended December 31, 2017 is a result of the increase
              in consideration received from the Group’s customers.

          275.     The Chinese accounting standard governing revenue recognition for iQIYI’s PRC

   subsidiaries, ASBE 14, is similar. It states:

              Chapter II Revenue from Selling Goods

              Article 4. No revenue from selling goods may be recognized unless the following
              conditions are met simultaneously:

                                                   80
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 87 of 104 PageID #: 2176




              (1) The significant risks and rewards of ownership of the goods have been transferred
              to the buyer by the enterprise;

              (2) The enterprise retains neither continuing management involvement to the degree
              usually associated with ownership, nor effective control over the goods sold;

              (3) The relevant amount of revenue can be measured in a reliable way;

              (4) The relevant economic benefits associated with the transaction will flow to the
              enterprise; and

              (5) The relevant costs incurred or to be incurred can be measured in a reliable way.

          276.     Accordingly, there are no significant differences between US GAAP and Chinese

   GAAP for recognizing revenue for the sale of goods in iQIYI’s case.

          277.     Differences between U.S. GAAP and Chinese GAAP are not the cause of the huge

   differences in revenue and income between iQIYI’s SEC filed financial statements and its SAIC

   financial statements. Fraud is the only plausible explanation for the differences.

          278.      Even if, despite all appearances, iQIYI’s subsidiaries’ SAIC filings were

   inaccurate, the Company should have disclosed that it filed inaccurate SAIC filings with the

   Chinese government. If the Chinese government discovered that iQIYI had filed false financial

   statements with the SAIC by consulting iQIYI’s SEC filings, the Chinese government could

   impose substantial penalties on iQIYI’s subsidiaries, including revocation of the responsible

   subsidiaries’ business licenses, accounting for substantially all of iQIYI’s revenues and assets.

          279.     iQIYI primarily conducts its business in China through Variable Interest Entities

   (“VIEs”) because PRC laws and regulations prohibit or restrict foreign ownership of companies.

   VIEs are entities controlled by a company by means other than a majority of voting rights. Chinese

   companies commonly use VIE structures to access foreign capital. The Company conducts its

   business in China through VIEs Beijing iQIYI, Shanghai iQIYI, Shanghai Zhong Yuan, iQIYI

   Pictures and Beijing iQIYI Cinema, and their respective subsidiaries.


                                                    81
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 88 of 104 PageID #: 2177




           280.    Certain contractual agreements (i) give the Company or its wholly-owned

   subsidiaries the power to direct the activities that most significantly affect the economic

   performance of the VIEs; (ii) obligate the Company to absorb losses of the VIEs that could

   potentially be significant to the VIEs; and (iii) entitle the Company or its wholly-owned

   subsidiaries to receive economic benefits from the VIEs that potentially could be significant to the

   VIEs.

           281.    ASC 810-25-38 requires companies to consolidate VIEs in their financial

   statements if the company will absorb or receive the majority of the VIE’s expected losses or

   returns. iQIYI purports to comply with GAAP by consolidating its VIEs and their subsidiaries as

   required by ASC 810 and SEC Regulation SX-3A-02.

           C. Description of the March 29, 2018 Public Offering

           282.   On February 27, 2018, iQIYI filed a Registration Statement on Form F-1 with the

   U.S. Securities and Exchange Commission (the “SEC”) for a proposed offering of securities,

   which was subsequently amended on March 16, 2018, March 19, 2018, and March 26, 2018

   (collectively, the “Registration Statement”). The Registration Statement was signed by Robin

   Yanhong Li, Qi Lu, Yu Gong, Herman Yu, Xuyang Ren, Victor Zhixiang Liang, Chuan Wang,

   and Xiaodong Wang. On March 28, 2018, the SEC declared the Registration Statement effective.

           283.   On March 29, 2018, iQIYI filed a Prospectus (“Prospectus”) with the SEC, which

   offered 125 million Class A ordinary shares at an offering price of $18.00 per share.

           284.   In the Prospectus, iQIYI incorporated the Registration Statement by reference as

   part of its offering materials, and the Prospectus and Registration Statement are together referred

   to as the “Offering Documents.”




                                                   82
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 89 of 104 PageID #: 2178




              285.    On March 29, 2018, iQIYI completed the Offering, selling 125 million Class A

       ordinary shares for approximately $2,182,500,000.

XV.        JURISDICTION

              286.    The claims alleged herein arise under and pursuant to Sections 11 and 15 of the

       Securities Act, 15 U.S.C. §§77k, 771(a)(2) and 77o.

              287.    This Court has jurisdiction over the subject matter of this action pursuant to 28

       U.S.C. §1331 and §22 of the Securities Act.

              288.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and §22(a) of the

       Securities Act (15 U.S.C. §77v(a)) as a significant portion of the Securities Act Defendants’

       actions, and the subsequent damages took place within this District.

              289.    In connection with the acts, conduct and other wrongs alleged in this Complaint,

       Securities Act Defendants, directly or indirectly, used the means and instrumentalities of interstate

       commerce, including but not limited to, the United States mails, interstate telephone

       communications and the facilities of a national securities exchange. Securities Act Defendants

       disseminated the statements alleged to be false and misleading herein into this District, and

       Securities Act Defendants solicited purchasers of iQIYI securities in this District.

XVI.       THE SECURITIES ACT PARTIES

               A. Plaintiffs

              290.    Plaintiffs bring the Securities Act Claims on behalf of all persons who purchased

       iQIYI’s securities pursuant and/or traceable to the registration statement and related prospectus

       (collectively, the “Registration Statement” or “Offering Documents”) issued in connection with

       iQIYI’s March 2018 initial public offering (the “IPO” or “Offering”) to recover damages caused

       by Defendants’ violations of the Securities Act of 1933 (the “Securities Act”).


                                                        83
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 90 of 104 PageID #: 2179




           B. Defendants

                  1. Corporate Defendant

          291.     Defendant iQIYI, “the Netflix of China,” purports to be an innovative market-

   leading online entertainment service in China. iQIYI is incorporated in the Cayman Islands, and

   maintains its principal executive offices in Beijing, China. iQIYI ADSs are listed on NASDAQ

   under the ticker symbol “IQ.” The Company’s agent for service in the United States, as stated in

   the Registration Statement, is Law Debenture Corporate Services Inc., 801 2nd Avenue, Suite 403,

   New York, NY 10017. iQIYI is a subsidiary of Baidu Holdings Limited.

          292.     iQIYI, together with its subsidiaries, provides online entertainment services under

   the iQIYI brand in China. iQIYI’s digital platform provides a collection of internet video content,

   including professionally produced content licensed from content providers and self-produced

   content. The Company also provides membership, content distribution, online advertising, live

   broadcasting, online gaming and literature, e-commerce, and talent agency services.

                  2. Individual Defendants

          293.    Defendant Yu Gong (“Gong”) is and was at all pertinent times the Company’s Chief

   Executive Officer (“CEO”), Principal Executive Officer, and a Director. Defendant Gong

   reviewed, contributed to, participated in drafting, and signed the Registration Statement.

          294.    Defendant Xiaodong Wang (“Wang”) is and was at all pertinent the Company’s

   Chief Financial Officer (“CFO”), and Principal Financial and Accounting Officer. Defendant

   Wang reviewed, contributed to, participated in drafting and signed the Registration Statement.

          295.    Defendants Gong and Wang are referred to herein as the “Individual Defendants.”

   The Individual Defendants each signed the Registration Statement, solicited the investing public

   to purchase securities issued pursuant thereto, hired and assisted the underwriters, planned and

   contributed to the IPO and Registration Statement, and attended road shows and other promotions
                                                   84
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 91 of 104 PageID #: 2180




   to meet with and present favorable information to potential iQIYI investors, all motivated by their

   own and the Company’s financial interests.

                  3. Director Defendants

          296.    Defendant Robin Yanhong Li (“Li”) is and was at all pertinent times the Chairman

   of iQIYI’s Board of Directors. Defendant Li reviewed, contributed to, participated in drafting, and

   signed the Registration Statement.

          297.    Defendant Qi Lu was at all pertinent times a Director of iQIYI and reviewed,

   contributed to, and signed or authorized the signing and issuance of the Registration Statement.

          298.    Defendant Herman Yu was at all pertinent times a Director of iQIYI and reviewed,

   contributed to, and signed or authorized the signing and issuance of the Registration Statement.

          299.    Defendant Xuyang Ren was at all pertinent times a Director of iQIYI and reviewed,

   contributed to, and signed or authorized the signing and issuance of the Registration Statement.

          300.    Defendant Victor Zhixiang Liang was at all pertinent times a Director of iQIYI and

   reviewed, contributed to, and signed or authorized the signing and issuance of the Registration

   Statement.

          301.    Defendant Chuan Wang was at all pertinent times a Director of iQIYI and reviewed,

   contributed to, and signed or authorized the signing and issuance of the Registration Statement.

          302.    Defendant Giselle Manon was at all pertinent times the authorized representative

   in the United States of the Company and reviewed, contributed to, and signed or authorized the

   signing and issuance of the Registration Statement.

          303.    The Individual Defendants and Defendants named in ¶¶ 296-302 are sometimes

   referred to herein as the “Director Defendants.”

          304.    Each of the Director Defendants:



                                                   85
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 92 of 104 PageID #: 2181




              (a) signed the Registration Statement, solicited the investing public to purchase

              securities issued pursuant thereto, hired and assisted the underwriters, planned and

              contributed to the IPO and Registration Statement, and attended road shows and other

              promotions to meet with and present favorable information to potential investors, all

              motivated by their own and the Company’s financial interests;

              (b) directly participated in the management of the Company;

              (c) was directly involved in the day-to-day operations of the Company at the highest

              levels;

              (d) was privy to confidential proprietary information concerning the Company and its

              business and operations;

              (e) was directly or indirectly involved in drafting, producing, reviewing and/or

              disseminating the false and misleading statements and information alleged herein;

              (f) was directly or indirectly involved in the oversight or implementation of the

              Company’s internal controls;

              (g) was aware of or recklessly disregarded the fact that the false and misleading

              statements were being issued concerning the Company; and/or

              (h) approved or ratified these statements in violation of the federal securities laws.

                  4. Baidu, Inc.

          305.    Defendant Baidu, Inc. (“Baidu”) has been iQIYI’s controlling shareholder since

   iQIYI launched in 2010. Baidu has the right to appoint, remove, and replace a majority of iQIYI’s

   directors as long as it holds no less than 50% of the voting power of iQIYI. Four of Baidu’s

   executive officers served on iQIYI’s board at the time of the IPO: Defendant Li is the co-founder,

   chairman and chief executive officer of Baidu; Defendant Lu was the chief operating officer of

   Baidu from January 2017 to July 2018; Defendant Yu is currently the chief financial officer of
                                                   86
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 93 of 104 PageID #: 2182




   Baidu; and Lu Wang is a vice president of Baidu. Under NASDAQ Stock Market Rules, iQIYI is

   a “controlled company” because Baidu owns more than 50% of its total voting power. Baidu

   owned 69.6% of iQIYI’s stock immediately prior to the IPO and 100% of iQIYI’s Class B

   Ordinary Shares immediately following the IPO.

                 5. Underwriter Defendants

          306.   Defendant Goldman Sachs (Asia) LLC (“Goldman Sachs”) is an investment

   banking firm that acted as an underwriter of the Company’s IPO, helping to draft and disseminate

   the IPO documents. Goldman Sachs’ address, as provided in the Registration Statement, is 68th

   Floor, Cheung Kong Center, 2 Queens Road, Central, Hong Kong.

          307.   Defendant Credit Suisse Securities (USA) LLC (“Credit Suisse”) is an investment

   banking firm that acted as an underwriter of the Company’s IPO, helping to draft and disseminate

   the IPO documents. Credit Suisse’s address, as provided in the Registration Statement, is Eleven

   Madison Avenue, New York, New York 10010.

          308.   Defendant Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”)

   is an investment banking firm that acted as an underwriter of the Company’s IPO, helping to draft

   and disseminate the IPO documents. Merrill Lynch’s address, as provided in the Registration

   Statement, is One Bryant Park, New York, NY 10036.

          309.   Defendant China Renaissance Securities (Hong Kong) Limited (“China

   Renaissance”) is an investment banking firm that acted as an underwriter of the Company’s IPO,

   helping to draft and disseminate the IPO documents. China Renaissance’s address, as provided in

   the Registration Statement, is Unit 8107-08, Level 81, International Commerce Centre, 1 Austin

   Road West, Kowloon, Hong Kong.

          310.   Defendant Citigroup Global Markets Inc. (“Citigroup”) is an investment banking

   firm that acted as an underwriter of the Company’s IPO, helping to draft and disseminate the IPO
                                                  87
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 94 of 104 PageID #: 2183




   documents. Citigroup’s address, as provided in the Registration Statement, is 388 Greenwich

   Street, New York, NY 10013.

          311.    Defendant UBS Securities LLC (“UBS”) is an investment banking firm that acted

   as an underwriter of the Company’s IPO, helping to draft and disseminate the IPO documents.

   UBS’ address, as provided in the Registration Statement, is 1285 Avenue of the Americas New

   York, NY 10019.

          312.    Defendants Goldman Sachs, Credit Suisse, and Merrill Lynch were the lead

   underwriters for the IPO.

          313.    Defendants Goldman Sachs, Credit Suisse, Merrill Lynch, China Renaissance,

   Citigroup, and UBS are referred to herein as the “Underwriter Defendants.”

          314.    Pursuant to the Securities Act, the Underwriter Defendants are liable for the false

   and misleading statements in the Registration Statement as follows:

           (a)    The Underwriter Defendants are investment banking houses that specialize in,

   among other things, underwriting public offerings of securities. They served as the underwriters

   of the IPO and shared millions of dollars in fees collectively. The Underwriter Defendants

   arranged a multi-city roadshow prior to the IPO during which they, and representatives from

   iQIYI, met with potential investors and presented highly favorable information about the

   Company, its operations and its financial prospects.

           (b)     The Underwriter Defendants also demanded and obtained an agreement from

   iQIYI and the Individual Defendants that iQIYI would indemnify and hold the Underwriter

   Defendants harmless from any liability under the federal securities laws.

           (c)     Representatives of the Underwriter Defendants also assisted iQIYI and the

   Individual Defendants in planning the IPO, and purportedly conducted an adequate and reasonable


                                                  88
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 95 of 104 PageID #: 2184




   investigation into the business and operations of iQIYI, an undertaking known as a “due diligence”

   investigation. The due diligence investigation was required of the Underwriter Defendants in order

   to engage in the IPO. During the course of their “due diligence,” the Underwriter Defendants had

   continual access to internal, confidential, current corporate information concerning the Company’s

   most up-to-date operational and financial results and prospects.

           (d)     In addition to availing themselves of virtually unlimited access to internal

   corporate documents, agents of the Underwriter Defendants met with iQIYI’s lawyers,

   management and top executives and engaged in “drafting sessions.” During these sessions,

   understandings were reached as to: (i) the strategy to best accomplish the IPO; (ii) the terms of the

   IPO, including the price at which iQIYI securities would be sold; (iii) the language to be used in

   the Registration Statement; (iv) what disclosures about iQIYI would be made in the Registration

   Statement; and (v) what responses would be made to the SEC in connection with its review of the

   Registration Statement. As a result of those constant contacts and communications between the

   Underwriter Defendants’ representatives and iQIYI’s management and top executives, the

   Underwriter Defendants knew of, or in the exercise of reasonable care should have known of,

   iQIYI’s existing problems as detailed herein.

           (e)     The Underwriter Defendants caused the Registration Statement to be filed with

   the SEC and declared effective in connection with the offers and sales of securities registered

   thereby, including those to Plaintiffs and the other members of the Securities Act Class.

          315.     iQIYI, the Director Defendants, Baidu, and the Underwriter Defendants are

   referred to collectively as “Securities Act Defendants.”




                                                    89
 Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 96 of 104 PageID #: 2185




XVII.       THE MATERIALLY FALSE AND MISLEADING STATEMENTS IN THE
            OFFERING DOCUMENTS

                316.     On March 29, 2018, iQIYI completed the IPO pursuant to the Offering Documents

        and issued 125,000,000 ADSs to the public at the offering price of $18.00 per share. iQIYI reaped

        approximately $2,182,500,000 in proceeds from IPO, after underwriting discounts and

        commissions.

                317.     The Securities Act Defendants negligently prepared the Offering Documents, and

        as a result, they contained false and misleading statements that inflated important operating and

        financial performance metrics and created an inaccurate portrait of the value of iQIYI’s business

        for investors.

                318.     Under applicable SEC rules and regulations, the Registration Statement was

        required to disclose known trends, events or uncertainties that were having, and were reasonably

        likely to have, an impact on the Company’s continuing operations.

                A. iQIYI’s Offering Documents Contained False or Misleading Statements about
                   User Numbers

               319.      The Registration Statement stated that iQIYI’s DAU numbers were higher than

        they actually were. The Registration Statement also stated that the Company has “a massive and

        highly engaged user base, which drives [its] revenue growth.”

               320.      The Registration Statement also stated that, “[b]etween the fourth quarters of 2016

        and 2017, [the Company’s] average mobile DAUs increased by 0.5% from 125.4 million to 126.0

        million, and [its] average mobile MAUs increased by 3.9% from 405.4 million to 421.3 million.”

               321.      Similarly, the Registration Statement stated, “[b]etween the fourth quarters of

        2015 and 2016, [the Company’s] average mobile DAUs increased by 42.0% from 88.3 million to

        125.4 million, and [its] average mobile MAUs increased by 10.9% from 365.5 million to 405.4


                                                         90
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 97 of 104 PageID #: 2186




   million.”

           322.    The statements referenced in ¶¶ 319-321 were materially false and misleading

   because data provided by two leading research firms that publish industry reports on China’s

   mobile internet market, QuestMobile Research Institute and Aurora Mobile Limited, show iQIYI

   had substantially fewer mobile DAUs than Defendants disclosed in the Registration Statement.

          323.     Indeed, as set forth in Section XIV(A)(5), iQIYI overstated it DAUs for the fourth

   quarters of 2015, 2016, and 2017 in the following amounts and percentages as shown in the

   following summary table:


                       iQIYI’s Average Mobile Daily Active Users (in millions)
                          DAUs as              DAUs               Amount             Percentage
                         Disclosed by       According to        overstated vs.      overstated vs.
     Time Period            iQIYI           QuestMobile         QuestMobile         QuestMobile
    2015 Q4                        88.3              59.0                  29.3             50.0%
    2016 Q4                       125.4              94.0                  31.4             33.4%
    2017 Q4                       126.0             113.0                  13.0             11.5%


          324.     Additionally, Aurora reported that iQIYI had just 86.1 million mobile DAU in

   December 2017—far fewer than the 126 million mobile DAU the Registration Statement disclosed

   for the fourth quarter of 2017.

           B. iQIYI’s Offering Documents Contained False or Misleading Deferred Revenue
              Figures

           325.    iQIYI’s Offering Documents similarly misrepresented the amount of iQIYI’s

   deferred revenue.

           326.    The Registration Statement stated iQIYI’s customer advances and deferred

   revenue was RMB339,880,000 as of December 31, 2015; RMB796,703,000 as of December 31,

   2016; and RMB1,633,649,000 as of December 31, 2017.



                                                  91
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 98 of 104 PageID #: 2187




           327.      The statements referenced in ¶¶ 325-326 were materially false and misleading

   because (i) reliable data in third party credit reports obtained by Plaintiffs show that the deferred

   revenue of iQIYI’s operating subsidiaries was substantially lower than Securities Act Defendants

   disclosed in the Registration Statement; and (ii) Securities Act Defendants violated GAAP and

   iQIYI’s own revenue recognition policies.

           328.      Indeed, as set forth in Section XIV(A)(6), credit reports obtained by Plaintiffs on

   iQIYI show that the deferred revenue amounts the Company reported in the Registration Statement

   are inaccurate:

                          iQIYI’s Deferred Revenue (RMB in thousands)
                                                                2015    2016                    2017
      Deferred Revenue as Reported in Registration Statement 339,880 796,703               1,633,649
      Deferred Revenue Reported for VIEs                      93,963 300,037                 877,206
      Overstatement of Deferred Revenue                      245,917 496,666                 756,443
      Percentage Overstatement of Deferred Revenue           261.7% 165.5%                    86.2%


          329.       Notably, the deferred revenue that Securities Act Defendants chose to report within

   their Registration Statement was wrong, and the deferred revenue reported in iQIYI’s credit

   reports are the correct amount of deferred revenue because the amounts reported in the credit

   reports are taken from the SAIC filings of iQIYI’s VIEs. SAIC filings are the most accurate source

   of financial information for a PRC-based company because Chinese companies and their officers

   often operate beyond the reach of criminal and civil judgments and sanctions imposed by

   American courts but are subject to penalties imposed in China for filing false SAIC documents.

   Further, ASC 810, and iQIYI’s own accounting policies required the Company to consolidate its

   VIEs’ deferred revenue in its financial statements.

           330.      As of the date this action was filed, iQIYI’s stock price had fallen below its IPO

   price, damaging Plaintiffs and other Class members.


                                                     92
  Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 99 of 104 PageID #: 2188




XVIII.        CLASS ALLEGATIONS

                 331.    Plaintiffs bring the Securities Act Claims as a class action pursuant to Federal Rule

         of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons and entities other

         than Defendants that purchased or otherwise acquired iQIYI ADSs in the IPO or purchased iQIYI

         ADSs thereafter in the stock market pursuant and/or traceable to the Company’s Offering

         Documents issued in connection with the IPO and were damaged thereby (the “Securities Act

         Class”). Excluded from the Class are Defendants and their families, the officers and directors and

         affiliates of Defendants, at all relevant times, members of their immediate families and their legal

         representatives, heirs, successors or assigns and any entity in which Defendants have or had a

         controlling interest.

                 332.    The members of the Securities Act Class are so numerous that joinder of all

         members is impracticable. While the exact number of Securities Act Class members is unknown to

         Plaintiffs at this time and can only be ascertained through appropriate discovery, Plaintiffs believe

         that there are at least thousands of members in the proposed Securities Act Class. Record owners

         and other members of the Class may be identified from records maintained by iQIYI or its transfer

         agent and may be notified of the pendency of this action by mail, using the form of notice similar

         to that customarily used in securities class actions.

                 333.    Plaintiffs’ claims are typical of the claims of the members of the Securities Act

         Class. All members of the Securities Act Class were similarly affected by the Securities Act

         Defendants’ allegedly wrongful conduct in violation of the Securities Act as complained of herein.

                 334.    Plaintiffs will fairly and adequately protect the interests of the members of the

         Securities Act Class and have retained counsel competent and experienced in class and securities

         litigation.



                                                          93
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 100 of 104 PageID #: 2189




           335.    Common questions of law and fact exist as to all members of the Securities Act

   Class and predominate over any questions solely affecting individual members of the Securities

   Act Class. Among the questions of law and fact common to the Securities Act Class are:

           (a)Whether Securities Act Defendants violated the federal securities laws by their acts and

               omissions alleged herein;

           (b) Whether the Offering Documents were negligently prepared and contained inaccurate

               statements of material fact and/or omitted material information required to be stated

               therein;

           (c) Whether, and to what extent, the market price of iQIYI common stock and exchange-

               traded options on such common stock was artificially inflated because of the material

               misstatements alleged herein;

           (d) Whether Baidu and the Individual Defendants were controlling persons of iQIYI; and

           (e) Whether the members of the Securities Act Class have sustained damages as a result of

               the conduct complained of herein, and if so, the proper measure of such damages.

           336.     A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

   damages suffered by individual Securities Act Class members may be relatively small, the expense

   and burden of individual litigation make it impossible for members of the Securities Act Class to

   individually redress the wrongs done to them. There will be no difficulty in the management of

   this action as a class action.




                                                    94
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 101 of 104 PageID #: 2190




                337.    Plaintiffs, as set forth in their respective Certifications previously filed with the

       Court and incorporated herein, purchased the Company’s securities during the Class Period

       pursuant and traceable to the Registration Statement.38

XIX.         CAUSES OF ACTION

                                                    COUNT III

              Violations of Section 11 of the Securities Act Against All Securities Act Defendants

                  338. Plaintiffs incorporate Sections XIV-XVIII above by reference.

                  339. This Count is brought pursuant to §11 of the Securities Act, 15 U.S.C. §77k, on

       behalf of the Class, against all Securities Act Defendants.

                  340. The Registration Statement contained untrue statements of material facts, omitted

       to state other facts necessary to make the statements made not misleading, and omitted to state

       material facts required to be stated therein.

                  341. Securities Act Defendants are strictly liable to Plaintiffs and the Securities Act Class

       for the misstatements and omissions.

                  342. None of the Securities Act Defendants named herein made a reasonable

       investigation or possessed reasonable grounds for the belief that the statements contained in the

       Registration Statement were true and without omissions of any material facts and were not

       misleading.

                  343. By reason of the conduct herein alleged, each Securities Act Defendant violated or

       controlled a person who violated §11 of the Securities Act.

                  344. Plaintiffs acquired iQIYI securities pursuant to the Registration Statement.




       38
            See ECF No. 25-3.

                                                          95
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 102 of 104 PageID #: 2191




              345. At the time of their purchases of iQIYI securities, Plaintiffs and other members of

   the Securities Act Class were without knowledge of the facts concerning the wrongful conduct

   alleged herein and could not have reasonably discovered those facts prior to the disclosures herein.

              346. This claim is brought within one year after discovery of the untrue statements

   and/or omissions in the Offering that should have been made and/or corrected through the exercise

   of reasonable diligence, and within three years of the effective date of the Offering. It is therefore

   timely.

                                               COUNT IV

    Violations of Section 15 of the Securities Act Against Baidu and the Individual Defendants

              347. Plaintiffs incorporate Sections XIV-XVIII above by reference.

              348. This cause of action is brought pursuant to §15 of the Securities Act, 15 U.S.C.

   §77o against all Defendants except the Underwriter Defendants.

              349. The Individual Defendants were controlling persons of iQIYI by virtue of their

   positions as directors or senior officers of iQIYI. The Individual Defendants each had a series of

   direct and indirect business and personal relationships with other directors and officers and major

   shareholders of iQIYI. The Company controlled the Individual Defendants and all of iQIYI’s

   employees.

              350. Baidu and the Individual Defendants were culpable participants in the violations of

   §11 of the Securities Act as alleged above, based on their having signed or authorized the signing

   of the Registration Statement and having otherwise participated in the process which allowed the

   IPO to be successfully completed.

             351.   This claim is brought within one year after discovery of the untrue statements

   and/or omissions in the Offering that should have been made and/or corrected through the exercise



                                                    96
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 103 of 104 PageID #: 2192




      of reasonable diligence, and within three years of the effective date of the Offering. It is therefore

      timely.

                                            PRAYER FOR RELIEF

                WHEREFORE, Plaintiffs, on behalf of themselves and the Securities Act Class, pray for

      judgment and relief as follows:

                A.     declaring this action to be a proper class action, designating Plaintiffs as Lead

      Plaintiffs and certifying Plaintiffs as a class representative under Rule 23 of the Federal Rules of

      Civil Procedure and designating Plaintiffs’ counsel as Lead Counsel;

                B.     awarding damages in favor of Plaintiffs and the other Securities Act Class members

      against all Securities Act Defendants, jointly and severally, together with interest thereon;

                C.     awarding Plaintiffs and the Securities Act Class reasonable costs and expenses

      incurred in this action, including counsel fees and expert fees; and

                D.     awarding Plaintiffs and other members of the Securities Act Class such other and

      further relief as the Court may deem just and proper.

XX.       DEMAND FOR TRIAL BY JURY

                Plaintiffs demand a trial by jury as to both the Exchange Act Claims and the Securities

      Act Claims.




                                                        97
Case 1:20-cv-01830-LDH-SJB Document 84 Filed 01/19/21 Page 104 of 104 PageID #: 2193




   DATED: January 19, 2021             Respectfully submitted,

                                       THE ROSEN LAW FIRM, P.A.

                                       /s/ Phillip Kim______________
                                       Phillip Kim
                                       Laurence M. Rosen
                                       Daniel Tyre-Karp
                                       Jing Chen
                                       275 Madison Avenue, 40th Floor
                                       New York, NY 10116
                                       Tel: (212) 686-1060
                                       Fax: (212) 202-3827
                                       pkim@rosenlegal.com
                                       lrosen@rosenlegal.com
                                       dtyrekarp@rosenlegal.com
                                       jchen@rosenlegal.com

                                       James W. Johnson
                                       Michael H. Rogers
                                       David J. Schwartz
                                       James T. Christie
                                       LABATON SUCHAROW LLP
                                       140 Broadway
                                       New York, New York 10005
                                       Telephone: (212) 907-0700
                                       Facsimile: (212) 818-0477
                                       jjohnson@labaton.com
                                       mrogers@labaton.com
                                       dschwartz@labaton.com
                                       jchristie@labaton.com

                                       Co-Lead Counsel for Lead Plaintiffs
                                       and the Class




                                         98
